 

Exhibit 10.2 

 

OPERATING AGREEMENT

OF BR-TBR LAKE BOONE NC VENTURE, LLC

 

THIS OPERATING AGREEMENT (this “Agreement”) is made and entered into as of this
30th day of November, 2015, by and between TRIBRIDGE CO-INVEST 29, LLC, a
Georgia limited liability company (the “TriBridge Member”) and BR LAKE BOONE JV
MEMBER, LLC, a Delaware limited liability company (the “BR Member”).

 

BACKGROUND INFORMATION:

 

A.          BR-TBR Lake Boone NC Venture, LLC (the “Company”) was formed
effective as of the 15th day of July, 2015 by the filing of its Certificate of
Formation with the Secretary of State of Delaware.

 

B.          The Company is the sole member of BR-TBR Lake Boone NC Owner, LLC, a
Delaware limited liability company (the “Borrower”).

 

C.          The Borrower shall hold legal title to the Property (as defined
below) and shall be the borrower under the Construction Loan (as defined below).

 

D.          The TriBridge Member and the BR Member desire to enter into this
Agreement to reflect the current business arrangement among the Members.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the undersigned hereby agree as follows:

 

ARTICLE 1.
DEFINITIONS

 

In addition to terms defined in the body of this Agreement, the following terms
used in this Operating Agreement shall have the following meanings (unless
otherwise expressly provided herein):

 

“Act” means the Delaware Limited Liability Company Act, as amended from time to
time.

 

“Additional Capital Contributions.” With respect to each Member, all additional
Capital Contributions made by such Member in excess of their Initial Capital
Contribution amounts, excluding Priority Capital Contributions, Shortfall
Fundings and Mandatory Cost Overrun Funding Obligations.

 

“Additional Capital Contribution Priority Return.” Repayment of a Member’s
Additional Capital Contributions at a sixteen percent (16.0%) Internal Rate of
Return.

 

“Adjusted Capital Account Deficit.” The deficit balance, if any, in the Member’s
Capital Account as of the end of the relevant taxable year, after giving effect
to the following adjustments: (a) the deficit shall be decreased by the amounts
which the Member is deemed obligated to restore pursuant to Regulation Section
1.704-1(b)(2)(ii)(c); and (b) the deficit shall be increased by the items
described in Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5), and (6).

 

 

 

  

“Affiliate.” (i) Any officer, director, trustee, partner, manager, employee or
holder of fifty-one percent (51%) or more of any class of the voting securities
of or equity interest in such Person; or (ii) any corporation, partnership,
limited liability company, trust or other entity controlling, controlled by or
under common control with such Person. Notwithstanding the foregoing, any entity
in which does not meet the above definition but which has an economic interest
in the Project and in which any of the Principals have any ownership or
management role shall be nevertheless an “Affiliate.”

 

“Available Cash.” The cash funds of the Company on hand as of a particular time
after payment of all current operating expenses of the Company as of such time,
less any Reserve(s) as elsewhere determined under this Agreement.

 

“Bankruptcy.” The filing by a Person of a voluntary petition or otherwise
initiating proceedings (a) to have the Person adjudicated insolvent; (b) seeking
an order for relief of the Person as debtor under the United States Bankruptcy
Code; (c) seeking any composition, reorganization, readjustment, liquidation,
dissolution, or similar relief under the present or any future federal
bankruptcy laws or any other present or future applicable federal, state, or
other statute or law relative to bankruptcy, insolvency, or other relief for
debtors with respect to the Person; or (d) seeking the appointment of any
trustee, receiver, conservator, assignee, sequestrator, custodian, liquidator
(or other similar official) of the Person, or of all or any substantial part of
its property, or make any general assignment for the benefit of creditors of the
Person.

 

“BR Co-Tenant” shall have the meaning ascribed in Section 6.07(a).

 

“BR Co-Tenant Manager” shall have the meaning ascribed in Section 6.07(e)(ii).

 

“Brown Co-Tenants” shall mean Eldorado, LLC and Coyote Capital, LLC, each an
Ohio limited liability company agreement.

 

“Brown TIC Management Agreement” shall mean that certain TIC Management
Agreement to be entered in connection with a Conversion if there is one or more
Brown Co-Tenants, which will give the BR Member or its Affiliate (and, but only
to the extent any Principal or Affiliate of the TriBridge Member is a guarantor
on any then existing Loan Guaranty, the TriBridge Member) certain control rights
over the Brown Co-Tenant(s).

 

“Capital Account.” A capital account maintained in accordance with the rules
contained in Treas. Reg. Section 1.704-1(b)(2) as maintained in accordance with
applicable rules under the Code and as set forth in Treas. Reg. Section
1-704-1(b)(2)(4) as amended from time to time.

 

“Capital Contribution.” The total amount of cash and the Gross Asset Value of
any property contributed or agreed to be contributed to the Company by each
Member pursuant to terms of this Agreement (minus any liabilities that the
Company assumes or takes subject to).

 

 2 

 

  

“Capital Percentage.” The Capital Percentage of each Member is set forth on
Exhibit A, except as otherwise adjusted under the Agreement.

 

“Capital Proceeds” means (a) the net proceeds of a Capital Transaction after (i)
payment of all expenses associated with the Capital Transaction, (ii) repayment
of all secured and unsecured Company debts as of the date of the Capital
Transaction (other than an obligation incurred in order to effect a refinancing
(including a Refinancing) which is the applicable Capital Transaction) required
to be paid in connection with such Capital Transaction or that the Management
Committee determine should be paid in connection with such Capital Transaction,
and (iii) such amounts retained as Reserves, and (b) any amounts included in
Reserves derived from Capital Contributions and/or Capital Transactions which
the Members reasonably determine to distribute; provided that, if after
reasonable good faith negotiations the Members cannot agree then the Management
Committee shall decide, and provided further, after a Conversion, the BR Member
in its sole but reasonable discretion shall determine the distributions from
Reserves, if any.

 

“Capital Transaction” means (i) a transaction pursuant to which the indebtedness
secured by the Project is financed or refinanced by the Borrower, including a
Refinancing; (ii) a sale or other disposition, condemnation, exchange or
casualty not followed by reconstruction, or other disposition, whether by
foreclosure or otherwise, of the Project or any part thereof by the Borrower; or
(iii) an insurance recovery or any other transaction with respect to the
Borrower which, in accordance with generally accepted accounting principles, is
considered capital in nature.

 

“Certificate of Formation.” The certificate of formation of the Company filed
with the Delaware Secretary of State as required by the Act, as such certificate
of formation may be amended or amended and restated from time to time.

 

“Code.” The Internal Revenue Code of 1986, as amended from time to time.

 

“Construction Lender.” The construction lender that makes the Construction Loan
to Borrower.

 

“Construction Loan.” The construction loan obtained by Borrower to redevelop the
Project.

 

“Cost Savings” means the amount by which the total costs of developing and
constructing the Project are less than the Total Project Budget.

 

“Cost-Sharing Agreement.” That certain Agreement Regarding Purchase and Sale
Contract & Acquisition Loan Fees and Deposits by and between Affiliates of the
Members and dated June 26, 2015, as amended.

 

“Contribution Agreement” means that certain Contribution Agreement between the
Company, as “buyer”, the TriBridge Member, as “seller,” and TBR Lake Boone
Owner, LLC ("Current Owner") dated as of October 30, 2015, pursuant to which the
Members intend to effectuate the Company’s and the Borrower’s acquisition of the
Property for development of the Project. For the avoidance of doubt, all
references within this Agreement to the “buyer” or the “seller” of the Property
in the context of the Contribution Agreement shall refer to the manner in which
such parties are designated as such under the Contribution Agreement, and the
parties acknowledge that the transaction that is the subject of the Contribution
Agreement is a contribution of property, rather than a purchase and sale.

 

 3 

 

  

“Co-Tenants” shall mean, as applicable, the BR Co-Tenant, TriBridge Co-Tenant
and Brown Co-Tenant(s).

 

“Debt Service” means, for any period, principal, interest and other required
payments (including any required loan rebalancing payments, except to the extent
that such loan rebalancing is required by the Lender as a result of a Hard Cost
Overrun or Soft Cost Overrun) owing on any Loan of the Company or the Borrower.
Debt Service as used in this Agreement shall not mean any principal amounts due
under the Loan at maturity or as a result of an acceleration after a default
thereunder, or in connection with closing a Refinancing.

 

“Debt Service Shortfall” means for any period, the amount by which (i) the
Company’s share of Debt Service exceeds (ii) the sum of (a) Available Cash for
such period and (b) the Company’s share of amounts actually available to be
released from Reserves (including Reserves under the Construction Loan, as
hereinafter defined, or any subsequent Loan) during such period for payment of
Debt Service.

 

“Depreciation” means, for each fiscal year or other period, an amount equal to
the depreciation, amortization and other cost recovery deductions allowable with
respect to an asset for such fiscal year or other period, except that if the
Gross Asset Value of an asset differs from its adjusted basis for federal income
tax purposes at the beginning of such fiscal year or other period, Depreciation
shall be an amount which bears the same ratio to such beginning Gross Asset
Value as the federal income tax depreciation, amortization and other cost
recovery deductions for such fiscal year or other period bears to such beginning
adjusted tax basis; provided, however, if the adjusted basis for federal income
tax purposes of an asset at the beginning of such fiscal year or other period is
zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method selected by the Managers.

 

“Default Action” is as defined in Section 6.06.

 

“Developer.” TriBridge Residential Development, LLC, a Georgia limited liability
company.

 

“Development Agreement.” That certain Development Agreement between the Borrower
and Developer dated as of October 30, 2015, as the same may be amended from time
to time.

 

“Discretionary Changes” means any modifications or changes that the Members
agree to make to the Plans or the Project (and any applicable corresponding
changes to the Estimated Budget or Total Project Budget) that (i) are not
required to complete the construction of the Project as originally contemplated
by the Plans and (ii) are not necessitated by design or construction
deficiencies in or government-mandated revisions of the Plans or the Project.
Discretionary Changes include, for example, upgrades/downgrades of interior or
exterior finishes, additional/fewer Project amenities, and increases/decreases
in square footage.

 

 4 

 

  

“Distributions.” The distributions payable (or deemed payable) to a Member.

 

“Economic Interest.” A Member’s or Economic Interest Owner’s share of one or
more of the Company’s Profits, Losses and distributions of the Company’s assets
pursuant to this Operating Agreement and the Act, but shall not include any
right to vote on, consent to or otherwise participate in any decision of the
Members or Managers.

 

“Economic Interest Owner.” The owner of an Economic Interest who is not a
Member.

 

“Equity Gap Contributions” shall have the meaning ascribed in Section 8.04(f).

 

“Entity.” Any general partnership, limited partnership, limited liability
company, corporation, joint venture, trust, business trust, cooperative or
association or any foreign trust or foreign business organization.

 

“Estimated Budget”. The estimated budget for full development of the Project
annexed hereto as Exhibit C.

 

“Fiscal Year.” The Company’s fiscal year, which shall be the calendar year.

 

“Force Majeure Event” shall mean acts of God, war, riots, civil insurrections,
hurricanes, tornados, floods, other weather events beyond normal conditions as
determined by NOAA, earthquakes, epidemics or plagues, acts or campaigns of
terrorism or sabotage, unusually significant interruptions to financial markets
or to domestic or international transportation, trade restrictions, delays
caused by any governmental or quasi-governmental entity, shortages of materials,
natural resources or labor, labor strikes, governmental prohibitions or
regulations including unforeseen and unreasonable administrative delays in
obtaining building permits.

 

“Foreign Corrupt Practices Act” shall mean the Foreign Corrupt Practices Act of
the United States, 15 U.S.C. Sections 78a, 78m, 78dd-1, 78dd-2, 78dd-3, and
78ff, as amended, if applicable, or any similar law of the jurisdiction where
the Property is located or where the Company or any of its Subsidiaries
transacts business or any other jurisdiction, if applicable.

 

“GMP Contract” shall have the meaning ascribed in Section 5.12.2.

 

“Gross Asset Value.” With respect to any asset, the asset’s adjusted basis for
federal income tax purposes, except as follows:

 

(a)          The initial Gross Asset Value of any asset contributed by a Member
to the Company shall be the gross fair market value of such asset on the date of
the contribution, as agreed to and set forth in Exhibit A and, otherwise, as
determined by the Managers;

 

 5 

 

  

(b)          The Gross Asset Values of all Company assets shall be adjusted to
equal their respective gross fair market values in accordance with Regulations
Section 1.704-1(b)(2)(iv)(g) (taking Code Section 7701(g) into account), as
determined by agreement of the Managers, as of the following times: (1) the
acquisition of an additional Membership Interest by any new or existing Member
in exchange for more than a de minimis Capital Contribution; (2) the
distribution by the Company to a Member of more than a de minimis amount of
property as consideration for a Membership Interest; (3) the grant of a
Membership Interest in the Company (other than a de minimis interest) as
consideration for the provision of services to or for the benefit of the Company
by a new or existing Member acting in a Member capacity or in anticipation of
being a Member; provided, however, that an adjustment pursuant to clauses (1),
(2) and (3) shall be made only if the Managers reasonably determine that such
adjustment is necessary or appropriate to reflect the relative economic
interests of the Members in the Company; and (4) the liquidation of the Company
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g);

 

(c)          The Gross Asset Value of any Company asset distributed to any
Member (taking Code Section 7701(g) into account) shall be adjusted to equal the
gross fair market value of such asset on the date of distribution as reasonably
determined by the Managers; and

 

(d)          The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 732(d), 734(b) or 743(b), but only to the extent that
the adjustment is taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m), provided that Gross Asset Values will
not be adjusted under this paragraph (d) to the extent that the Managers
reasonably determine that an adjustment under paragraph (b) above is necessary
or appropriate in connection with a transaction that would otherwise result in
an adjustment under this paragraph (d).

 

(e)          If the Gross Asset Value of an asset has been determined or
adjusted pursuant to paragraph (a), (b) (c) or (d) hereof, such Gross Asset
Value shall thereafter be adjusted by the Depreciation taken into account with
respect to such asset for purposes of computing Profits and Losses.

 

(f)           In all other cases, Gross Asset Value of any Company asset means
the adjusted basis of such asset for federal income tax purposes.

 

“Hard Costs” means all items under the category heading “Hard Cost” in the Total
Project Budget. Notwithstanding the foregoing, in no event shall Permitted
Overruns or Debt Service constitute Hard Costs.

 

“Hard Cost Overrun” means, from time to time, the amount by which the aggregate
Hard Costs incurred in connection with the development and construction of the
Project as of the date of measurement exceed the portion of the Total Project
Budget (i.e. for avoidance of doubt, not the Estimated Budget) allocated to Hard
Costs, including any contingency in the Total Project Budget then available and
any cost savings achieved within the Total Project Budget (i.e. whether a hard
cost or soft cost contingency) permitted by the Lender. Hard Cost Overruns
include, without duplication, loan rebalancing payments required by a Lender in
connection with the Loan, but only to the extent that such loan rebalancing
payments are required by the Lender as a result of an actual Hard Cost Overrun.
Hard Cost Overruns also include overruns resulting from Non-Discretionary
Changes but not overruns resulting from Discretionary Changes. Notwithstanding
the foregoing, in no event shall Permitted Overruns or Hard Cost Overruns
constitute Hard Cost Overrun Exceptions.

 

 6 

 

 

“Hard Cost Overrun Exceptions” shall mean that portion of Hard Costs exceeding
one hundred ten percent (110%) of the budgeted Hard Costs for each category
(i.e., not aggregated) of lumber, copper, steel, concrete and drywall materials.
Hard Cost Overrun Exceptions shall be funded as Additional Capital Contributions
by the Members in accordance with their Capital Percentage.

 

“Initial Capital Contribution.” The initial contribution to the capital of the
Company made by a Member pursuant to this Operating Agreement as set forth in
Section 8.01.

 

“Initial Members.” Those persons identified on Exhibit A attached hereto and
made a part hereof by this reference, who have executed this Agreement.

 

“Internal Rate of Return” and “IRR.” As of any date, the internal rate of return
on the sum of the applicable Capital Contributions made by a Member (including
giving credit for the 3:1 multiplier on the Member's Priority Capital
Contributions as may occur under Section 8.04(d)), to such date calculated to be
that discount rate (expressed on a per annum basis) which, when compounded
annually and applied to such Capital Contributions and the corresponding
Distributions with respect thereto, causes the net present value, as of such
date, of such Distributions and Capital Contributions to equal zero. For this
purpose, Capital Contributions and Distributions shall be assumed to have
occurred as of the first of the month nearest the actual date such Capital
Contribution or Distribution is made. The formula used to calculate IRR on
monthly cash flows shall be: ((1+ IRR Hurdle) ^ (1/12)-1.

 

“Lender” shall mean any lender that makes a Loan to Borrower.

 

“Loan” shall mean the Construction Loan or any subsequent mortgage loan obtained
by Borrower to refinance the Construction Loan.

 

“Loan Guaranty” shall have the meaning ascribed in Section 6.05(b).

 

“Managers.” The BR Member and the TriBridge Member, or any other Person(s) that
succeed such Persons in their capacities as Managers.

 

“Mandatory BR Cost Overrun Funding Obligation” shall have the meaning ascribed
in Section 8.04(a).

 

“Mandatory Cost Overrun Funding Obligation” shall have the meaning ascribed in
Section 8.04(a).

 

“Mandatory TriBridge Cost Overrun Funding Obligation” shall have the meaning
ascribed in Section 8.04(a).

 

 7 

 

  

“Member.” Each of the parties who executes a counterpart of this Operating
Agreement as a Member and each of the parties who may hereafter become Members.
To the extent a Manager has purchased a Membership Interest in the Company, he
will have all the rights of a Member with respect to such Membership Interest,
and the term “Member” as used herein shall include a Manager to the extent he
has purchased such Membership Interest in the Company. [If a Person is a Member
immediately prior to the purchase or other acquisition by such Person of an
Economic Interest, such Person shall have all the rights of a Member with
respect to such purchased or otherwise acquired Membership Interest or Economic
Interest, as the case may be.] The initial Capital Percentages associated with
the Membership Interests of the Members are set forth on Exhibit A attached
hereto and incorporated herein by reference.

 

“Membership Interest.” A Member’s entire interest in the Company including such
Member’s Economic Interest and the right to participate in the management of the
business and affairs of the Company, including the right to vote on, consent to,
or otherwise participate in any decision or action of or by the Members granted
pursuant to this Operating Agreement or the Act.

 

“Minimum Gain.” The same meaning set forth in Regulation Section 1.704-2(d).
Minimum Gain shall be computed separately for each Member in a manner consistent
with the Regulations under Code Section 704(b).

 

“Net Cash Flow” means, for any period, the total annual cash gross receipts
during such period derived from the Project and any and all sources, other than
Capital Contributions or as a result of a Capital Transaction during such
period, together with any amounts included in Reserves (other than Reserve
amounts derived from Capital Contributions or Capital Transactions) or working
capital from prior periods which the Managers reasonably determine to
distribute, less the (i) Debt Service, (ii) the Operating Expenses paid during
such period, and (iii) any increases or replacements in Reserves (other than
from Capital Contributions or Net Cash from a Capital Transaction) during such
period. For purposes hereof, Net Cash Flow determined at the Borrower level
shall be deemed to be the Net Cash Flow for the Company, without any
duplication.

 

“Non-Discretionary Changes” means any modifications or changes that the Members
are required to make to the Plans or to the Project or construction deficiencies
(other than Discretionary Changes). Non-Discretionary Changes include, for
example, changes to the Plans or the constructed portions of the Project to
correct design or construction deficiencies or to implement government-mandated
revisions, or concealed conditions to the extent not attributable to Force
Majeure (other than Discretionary Changes).

 

“Nonrecourse Deductions.” The same meaning set forth in Regulation Section
1.704-2(b)(1). The amount of Nonrecourse Deductions for a taxable year of the
Company equals the net increase, if any, in the amount of Minimum Gain during
that taxable year, determined according to the provisions of Regulation Section
1.704-2(c).

 

“Operating Agreement.” This Operating Agreement as originally executed and as
amended from time to time, also referred to herein as the “Agreement,” from time
to time.

 

“Operating Expenses” for the purposes herein, means the cash expenditures made
by the Borrower in connection with owning and operating the Project or otherwise
conducting its business.

 

 8 

 

  

“Permitted Overruns” shall mean cost overruns incurred in connection with the
Project arising from any of the following: (a) Force Majeure Events; (b) real
estate taxes; (c) insurance premiums; (d) Discretionary Changes; (e)
post-Project Completion operating deficits including for regularly scheduled
debt service obligations (but excluding principal components except as part of
standard monthly debt service payments); (f) Hard Cost Overrun Exceptions; and
(g) overruns attributable to interest due under the Construction Loan occurring
after issuance of temporary certificate of occupancy for all buildings at the
Project.

 

“Person.” Any individual or Entity, and the heirs, executors, administrators,
legal representatives, successors, and assigns of such “Person” where the
context so permits.

 

“Principals” mean Steve Broome, Lee Walker and Robert West.

 

“Priority Capital Contributions” shall have the meaning ascribed in Section
8.04(d).

 

“Priority Contribution Priority Return.” Repayment of a Member’s Priority
Capital Contributions at a nine and one-half percent (9.5%) Internal Rate of
Return.

 

“Profits or Losses” means, for each Fiscal Year or other period, an amount equal
to the Company’s taxable loss or income, respectively, for such Fiscal Year or
period, determined in accordance with Section 703(a) of the Code (and for this
purpose, all items of income, gain, loss, or reduction required to be stated
separately pursuant to Section 703(a)(1) of the Code shall be included in
taxable income or loss), with the following adjustments:

 

(a)          Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Profits or Losses shall be
added to such taxable income or loss;

 

(b)          Any expenditures of the Company described in Section 705(a)(2)(B)
of the Code or treated as Section 705(a)(2)(B) expenditures pursuant to
Regulation Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in
computing Profits or Losses shall be subtracted from such taxable income or
loss;

 

(c)           In the event the Gross Asset Value of any Company asset is
adjusted pursuant to paragraph (b) or (c) of the definition thereof, the amount
of such adjustment shall be taken into account as gain or loss from the
disposition of such asset for purposes of computing Profits or Losses;

 

(d)          Gain or loss resulting from any disposition of Company property
with respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

 

(e)           In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for the Fiscal Year or other period;

 

 9 

 

  

(f)           To the extent an adjustment to the tax basis of any Company asset
pursuant to Code Section 734(b) is required pursuant to Treasury Regulation
§1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital
Accounts as a result of a distribution other than a complete liquidation of
Member’s interest in the Company, the amount of such adjustment shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases the basis of the asset) from the disposition of the
asset and shall be taken into account for purposes of computing Profits or
Losses; and

 

(g)          Any items which are specially allocated pursuant to Article 10
hereof shall not be taken into account in computing Profits or Losses but shall
be determined by applying rules analogous to those set forth in paragraphs (a)
through (d) of this definition.

 

If the profit or loss for such Fiscal Year or other period, as adjusted in the
manner provided herein, is a positive amount, such amount shall be the Profits
for such Fiscal Year or other period; and if negative, such amount shall be the
Losses for such Fiscal Year or other period.

 

“Project” An approximately 245-unit Class A rental apartment complex to be
constructed upon the Property.

 

"Project Completion" or “Completion” shall mean issuance of a final certificate
of occupancy for all buildings, a certificate of substantial completion issued
by the architect of the Project and an outstanding punchlist with a cost to
complete less than $100,000.

 

"Project Stabilization" shall mean issuance of a final certificate of occupancy
for the Project and ninety percent (90%) of the Project's units under arm's
length executed leases for at least sixty (60) days.

 

“Property.” That certain property located in Raleigh, North Carolina which is
more particularly described in Exhibit B attached hereto and incorporated herein
upon which the Borrower intends to develop the Project.

 

“Refinancing” shall have the meaning ascribed to Section 6.05(d).

 

“REIT” shall mean a real estate investment trust as defined in Code Section 856.

 

“REIT Member” shall mean any Member, if such Member is a REIT or a direct or
indirect subsidiary of a REIT.

 

“REIT Requirements” shall mean the requirements for qualifying as a REIT under
the Code and Regulations.

 

“Reserves.” With respect to any fiscal period, funds set aside or amounts
allocated to reserves for the Project during such period which shall be
maintained in amounts deemed sufficient by the Members as provided under Section
7.07 for working capital, capital expenditures, repairs, replacements and
anticipated expenditures for paying taxes, insurance, Debt Service or other
costs or expenses incident to the ownership or operation of the Company’s
business.

 

 10 

 

  

“Right of First Refusal” shall mean that certain Right of First Refusal
Agreement executed contemporaneously herewith.

 

“Shortfall Funding” shall have the meaning ascribed in Section 8.04(c).

 

“Shortfall Funding Priority Return.” Repayment of a Member’s Shortfall Funding
at a twenty percent (20.0%) Internal Rate of Return.

 

“Soft Cost(s)” means all items under the category heading “Soft Cost” in the
Total Project Budget. Soft Costs include, without limitation, interest on the
Construction Loan until receipt of a temporary certificate of occupancy for all
buildings (after which point, any such overrun for interest expense shall be a
Permitted Overrun), architectural and engineering fees, legal fees incurred by
the Company or Borrower, entitlement and permitting fees and charges.
Notwithstanding the foregoing, in no event shall costs relating to Permitted
Overruns or Debt Service after Project Completion constitute Soft Costs.

 

“Soft Cost Overrun” means, from time to time, the amount by which the aggregate
Soft Costs incurred in connection with the development and construction of the
Project as of the date of measurement exceed the portion of the Total Project
Budget (i.e. for avoidance of doubt, not the Estimated Budget) allocated to Soft
Costs, including any available contingency in the Total Project Budget (i.e.
whether a hard cost or soft cost contingency) any funds in the interest reserve
established pursuant to the Construction Loan (if permitted by Lender and any
cost savings achieved within the Total Projection Budget. Soft Cost Overruns
include, without duplication, loan rebalancing payments required by the
Construction Lender in connection with the Construction Loan, but only to the
extent that such loan rebalancing payments are required by the Construction
Lender as a result of an actual Soft Cost Overrun. Soft Cost Overruns also
include overruns resulting from Non-Discretionary Changes but not overruns
resulting from Discretionary Changes.

 

“Total Project Budget.” The Estimated Budget, as updated from time to time
hereafter by the mutual consent of all of the Members and, upon the closing of
the Construction Loan, the form of project budget approved by the Construction
Lender. For the avoidance of doubt, the form of Total Project Budget shall (a)
separately demarcate Soft Costs and Hard Costs as defined herein, and the Hard
Cost category shall include separate line items at least for lumber, copper,
steel, concrete and drywall, and (b) be inclusive of the costs incurred by or on
behalf of the Members under the Cost Share Agreement.

 

“Transferring Member.” A Member or Economic Interest Owner who sells, assigns,
pledges, hypothecates or otherwise transfers for consideration or gratuitously
all or any portion of its Membership Interest or Economic Interest.

 

“Treasury Regulations” or “Regulations.” The Federal Income Tax Regulations,
including any temporary regulations, promulgated under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

 

 11 

 

  

“TriBridge Change of Control” shall be deemed to have occurred if any two or
more of the three Principals should cease to be actively involved as
decision-making principals in the day to day operations and management of
TriBridge Residential, LLC, TriBridge Investments, LLC, TriBridge Residential
Property Management Advisors, TriBridge Residential Development, LLC, and the
TriBridge Member.

 

“TriBridge Co-Tenant” shall have the meaning ascribed in Section 6.07(a).

 

ARTICLE 2.

FORMATION OF COMPANY

 

2.01Formation. On July 15, 2015, the Company was formed as a Delaware limited
liability company by executing and delivering the Certificate of Formation to
the Secretary of State of Delaware in accordance with the provisions of the Act.

 

2.02Name. The name of the Company is BR-TBR Lake Boone NC Venture, LLC. The
Company may do business under that name and under any other name or names upon
which the Members select. If the Company does business under a name other than
that set forth in its Certificate of Formation, then the Company shall file a
trade name certificate as required by law.

 

2.03Principal Place of Business. The principal place of business of the Company
is 1575 Northside Drive, Building 100, Suite 200, Atlanta, GA 30318. The Company
may locate its places of business at any other place or places as the Managers
may from time to time deem advisable.

 

2.04Registered Office and Registered Agent. The Company’s initial registered
office and the name of its initial registered agent shall be as set forth in the
Certificate of Formation. The registered office and registered agent may be
changed from time to time by filing the address of the new registered office
and/or the name of the new registered agent with the Secretary of State of
Delaware pursuant to the Act and the applicable rules promulgated thereunder.

 

2.05Term. The term of the Company commenced on the date the Certificate of
Formation was filed with the Secretary of State of Delaware and shall continue
thereafter in perpetuity unless earlier dissolved in accordance with the
provisions of this Operating Agreement or the Act.

 

ARTICLE 3.

BUSINESS OF COMPANY

 

3.01Permitted Businesses. The business of the Company shall be:

 

(a)          To directly, or indirectly through Borrower, acquire, develop,
sell, exchange, construct, improve, subdivide, mortgage, lease, maintain,
transfer, operate, own as an investment and/or otherwise engage in all general
business activities related or incidental to the ownership and development of
the Project and any replacement or successor project, either directly or
indirectly through ownership of one or more other Entities engaged in the
foregoing; and

 

 12 

 

  

(b)          To engage in all activities necessary, customary, convenient, or
incident to any of the foregoing.

 

ARTICLE 4.

NAMES AND ADDRESSES OF INITIAL MEMBERS

 

          The names and addresses of the Initial Members are set forth on
Exhibit A attached hereto and by this reference made a part hereof.

 

ARTICLE 5.

RIGHTS AND DUTIES OF MANAGERS

 

5.01Management. The business and affairs of the Company shall be managed by its
Managers. Except for situations in which the approval of the Members is
expressly required by this Operating Agreement, the Managers shall have full and
complete authority, power and discretion to manage and control the business,
affairs and properties of the Company, to make all decisions regarding those
matters and to perform any and all other acts or activities customary or
incident to the management of the Company’s business. The Managers will delegate
the day-to-day administration and management of the development and construction
of the Project to the Developer pursuant to the terms, conditions and
obligations of the Development Agreement. So long as the Project’s property
manager is an Affiliate of the TriBridge Member or the TriBridge Member has not
been removed as a Manager under Section 5.09, the Managers hereby delegate to
the TriBridge Member the responsibility to implement any Operating Budget
approved in accordance with the terms of this Operating Agreement.

 

5.02Number, Tenure and Qualifications. The Company shall have two (2) Managers,
and the BR Member and the TriBridge Member shall serve as the initial Managers.
Subject to the foregoing, each Manager shall hold office until its successor
shall have been elected and qualified or until his earlier death, resignation,
or removal. Subject to the foregoing and Section 5.10, the Managers shall be
elected by the affirmative vote of all Members.

 

5.03Certain Powers of Managers. Subject to the terms of Sections 5.04 and 7.07
below which Sections shall control and supersede over any conflicting provisions
in this Section 5.03, and to the extent the following powers have not been
delegated to the Developer under the Development Agreement or the Management
Company under the Management Agreement during the term of effectiveness of those
agreements, in which case any such powers are reserved exclusively to Developer
and/or Management Company, as applicable, either Manager shall have power and
authority, on behalf of the Company or in the Company’s capacity as a member of
Borrower, as applicable:

 

(a)          To cause Borrower to acquire the Property and to construct and
develop the Project.

 

 13 

 

  

(b)          To invest any Company funds (by way of example but not limitation)
in time deposits, short-term governmental obligations, or other investments,
provided the funds in any such investment vehicle are insured by the Federal
Deposit Insurance Corporation (or its successor or replacement).

 

(c)          To execute all instruments and documents, including, without
limitation, checks; drafts; notes and other negotiable instruments; purchase and
sale agreements, mortgages or deeds of trust; security agreements; financing
statements; deeds, contracts, settlement statements, agreements, affidavits and
any other documents providing for the acquisition, mortgage or disposition of
the Company’s or Borrower’s property; assignments; bills of sale; leases;
partnership agreements; operating agreements of other limited liability
companies; and any other instruments or documents necessary to the business of
the Company.

 

(d)          To purchase liability and other insurance to protect employees,
officers, property and business.

 

(e)          Subject to Section 5.14, to employ accountants, engineers,
architects, surveyors, attorneys, managing agents, leasing agents, and other
experts to perform services for the Company and to compensate them from Company
funds.

 

(f)           To create offices and designate officers, who need not be Members.
Any such persons appointed to be officers of the Company may or may not be
employees of the Company, any Member, or any Affiliate thereof. Any officers so
appointed shall have such authority and perform such duties as the Managers may,
from time to time, expressly delegate to them in writing and the officers so
appointed shall serve at the pleasure of the Managers.

 

(g)          To do and perform all other acts as may be necessary or appropriate
to the conduct of the Company’s business, to the extent such acts are not
reserved unto the Members pursuant to Section 7.07 of this Agreement or the
Developer pursuant to the Development Agreement.

 

Unless authorized to do so by this Operating Agreement or by the Managers, no
attorney-in-fact, employee or other agent of the Company shall have any power or
authority to bind the Company in any way, to pledge its credit or to render it
liable pecuniary for any purpose. No Member shall have any power or authority to
bind the Company unless the Member has been authorized by the Managers or
Members to act as an agent of the Company in accordance with the previous
sentence.

 

5.04          Management Committee.

 

(a)          The Managers and Members hereby establish a management committee
(the “Management Committee”) for the Company for the purpose of the Managers
considering and undertaking any of the actions authorized pursuant to Section
5.03. The Management Committee shall consist of four (4) individuals appointed
to act as “representatives” of the Manager and Member that appointed him or her
(the “Representatives”) as follows: (i) BR Member shall be entitled to designate
two (2) Representatives to represent the BR Member as Manager and Member; and
(ii) TriBridge Member shall be entitled to designate two (2) Representatives to
represent the TriBridge Member as Manager and Member. The initial members of the
Management Committee are set forth on Exhibit A.

 

 14 

 

  

(b)          Each Representative as a member of the Management Committee,
subject to this Section 5.04(b), shall hold office until death, resignation or
removal at the pleasure of the Manager and/or Member that appointed him or her.
If a vacancy occurs on the Management Committee, the Manager with the right to
appoint and remove such vacating Representative shall appoint his or her
successor. A Manager shall lose its right to have its Representatives vote on
any item as of the date on which such Manager ceases to be a Manager, including
by means of removal under Section 5.09. If the BR Member transfers all or a
portion of its membership interest to a transferee permitted by Section
12.02(a), such transferee shall automatically, and without any further action or
authorization by any Manager or Member, succeed to the rights and powers of the
BR Member under this Section 5.04 as may be agreed to between the BR Member
which is transferring the membership interest, on the one hand, and the
permitted transferee to which the membership interest is being transferred, on
the other hand, including the shared or unilateral right to appoint the
Representatives that the BR Member was theretofore entitled to appoint pursuant
to this Section 5.04. If the TriBridge Member transfers all or a portion of its
membership interest to a transferee permitted pursuant to Section 12.02(b), such
permitted transferee shall automatically, and without any further action or
authorization by any Manager or Member, succeed to the rights and powers of the
TriBridge Member under this Section 5.04 as may be agreed to between the
TriBridge Member which is transferring the membership interest, on the one hand,
and the permitted transferee to which the membership interest is being
transferred, on the other hand, including the shared or unilateral right to
appoint the Representatives that the TriBridge Member was theretofore entitled
to appoint pursuant to this Section 5.04.

 

(c)          The Management Committee shall meet (which shall only meet if five
(5) day prior written notice of the meeting is delivered to the Members) at
least once every quarter (unless waived by mutual agreement of the Managers) and
as otherwise required. The only Representatives required to constitute a quorum
for a meeting of the Management Committee shall be one (1) Representative
appointed by BR Member and one (1) Representative appointed by TriBridge Member;
provided, however, if any Representative fails to attend any meeting and as a
result thereof the Company is unable to obtain a quorum, and thereafter such
Representative fails to agree to reschedule and attend any such meeting within
fifteen (15) days after receipt of written notice that the Company was unable to
obtain a quorum (the “Absent Representative”), then a quorum can be obtained
without the attendance of a Representative of the Manager or Member who selected
the Absent Representative.

 

(d)          Each of the two (2) Representatives appointed by BR Member shall be
entitled to cast two (2) votes on any matter that comes before the Management
Committee and each of the Representatives appointed by TriBridge Member shall be
entitled to cast one (1) vote on any matter that comes before the Management
Committee. Approval by the Management Committee of any matter (other than
matters which are Major Decisions under Section 7.07, or which are reserved to
the Developer pursuant to the Development Agreement, or which may be made
unilaterally by a Member, but only as expressly set forth in this Agreement)
shall require the affirmative vote of at least a majority of the votes of the
Representatives then in office voting at a duly held meeting of the Management
Committee.

 

 15 

 

  

(e)          Any meeting of the Management Committee may be held by conference
telephone call, video conference or through similar communications equipment by
means of which all persons participating in the meeting can communicate with
each other. Participation in a telephonic and/or video conference meeting held
pursuant to this Section 5.04(e) shall constitute presence in person at such
meeting.

 

(f)          Any action required or permitted to be taken at a meeting of the
Management Committee may be taken without a meeting, without prior notice and
without a vote if a consent or consents in writing, setting forth the action so
taken, shall be signed by Representatives having not less than the minimum
number of votes that would be necessary to authorize or take such action at a
meeting at which all Representatives entitled to vote thereon were present and
voted. All consents shall be filed with the minutes of the proceedings of the
Management Committee.

 

5.05Limitation of Liability. No Manager has guaranteed nor shall have any
obligation with respect to the return of a Member’s Capital Contributions or
profits from the operation of the Company. Each Manager shall be entitled to
rely on information, opinions, reports or statements, including but not limited
to financial statements or other financial data prepared or presented in
accordance with the provisions of the Act. No Manager shall be liable to the
Company or to any Member for good faith negligence or for honest mistakes of
judgment or losses or liabilities due to such good faith mistakes or due to the
negligence, dishonesty, unlawful acts or bad faith of any employee, broker or
other agent, accountant, attorney, other professional or person employed by the
Company provided that such person was selected, engaged, retained and supervised
by such Manager with reasonable care. No Manager shall have any liability to the
Company or to any Member for any loss suffered by the Company which arises out
of any action or inaction of such Manager if, prior thereto, such Manager, in
good faith, determined that such course of conduct was in, and not opposed to,
the best interests of the Company and such course of conduct did not constitute
willful misconduct or a material breach of this Agreement or gross negligence.
It is the express intention of the parties that the Managers’ standard of care
be limited to acting in a manner reasonably believed by them in good faith to be
in accordance with their authority under this Agreement, that the Managers’
obligations be limited to those expressly provided in this Agreement, and that
any duties of loyalty or care and any and all other fiduciary duties arising at
law or in equity, if any, are hereby strictly limited to accord with the
provisions of this Section 5.05 and to the performance by the Managers of their
express obligations under this Agreement, and any broader duty is hereby waived
by the other Members.

 

5.06Managers Have No Exclusive Duty to Company. A Manager shall not be required
to manage the Company as his or its sole and exclusive function and he or it (or
any Manager) may have other business interests and may engage in other
activities in addition to those relating to the Company. Neither the Company nor
any Member shall have any right, by virtue of this Operating Agreement, to share
or participate in such other investments or activities of a Manager or to the
income or proceeds derived therefrom. A Manager shall incur no liability to the
Company or to any of the Members as a result of engaging in any other business
or venture.

 

 16 

 

  

5.07Bank Accounts. The Management Committee may from time to time open bank
accounts, brokerage accounts and other accounts in the name of the Company, and
the Managers shall be the sole signatories thereon, unless the Management
Committee determines otherwise.

 

5.08Resignation. Any Manager of the Company may resign at any time by giving
written notice to the Members of the Company. The resignation of any Manager
shall take effect upon receipt of notice thereof or at such later time as shall
be specified in such notice; and, unless otherwise specified therein, the
acceptance of such resignation shall not be necessary to make it effective. The
resignation of a Manager shall also constitute the resignation of such Manager’s
Representatives on the Management Committee. The resignation of a Manager who is
also a Member shall not affect the Manager’s rights as a Member and shall not
constitute a withdrawal of a Member.

 

5.09          Removal of Managers. At a meeting called expressly for that
purpose, a Manager may be removed, by the affirmative vote of all Members
(excluding the Membership Interests of BR Member or its permitted transferee in
the event BR Member or its permitted transferee is the subject of such removal
vote and excluding the Membership Interests of TriBridge Member or its permitted
transferee in the event TriBridge Member or its permitted transferee is the
subject of such removal vote), only in the event of any of the following (each a
“Removal Event”): (a) a material breach of this Agreement on the part of such
Manager or its affiliated Member, which breach shall continue uncured for thirty
(30) calendar days after the giving of written notice thereof to such Manager
specifying the nature of such breach; provided, however, in the event such
breach is incapable of being cured within said thirty (30) calendar days, then a
reasonable period of time shall be afforded to effect such cure not to exceed an
additional thirty (30) days; (b) a Default Action by a Member (or an Affiliate
of such Member) affiliated with such Manager; (c) gross negligence or willful
misconduct on the part of such Manager or any of its Affiliates (including any
Affiliated developer or property manager); provided, however, with regard to
such acts by Affiliates, only to the extent such acts result in a material
adverse effect on the Project, Borrower or the Company; or (d) in the case of a
Manager designated by TriBridge Member, the termination of the Development
Agreement as a result of an event of default by Developer thereunder or the
termination of the Management Agreement as a result of a For Cause Termination
(as defined herein). The removal of a Manager as a result of a Removal Event
shall also constitute the removal of such Manager’s Representatives on the
Management Committee. The removal of a Manager who is also a Member shall not
affect the Manager’s rights as a Member and shall not constitute a withdrawal of
a Member.

 

 17 

 

  

In addition, if the TriBridge Member’s Manager is removed as Manager pursuant to
clause (b) of the preceding paragraph as a result of the occurrence of an event
described in one or more of subsection (2) or subsection (3) of the definition
of a Default Action and same results in material harm to the Company, Borrower,
Property or the Project (such items, if applicable, an “Egregious Act”), then
(x) the BR Member shall have the right to cause the Company and the Borrower to
terminate the Developer under the Development Agreement and/or to terminate the
Management Company under the Management Agreement, in which case TriBridge
Member shall forfeit all further rights to develop and manage the Project,
including without limitation as provided in Sections 5.12 and 5.15, and (y) if
the Egregious Act occurs prior to a Conversion, then the TriBridge Member shall
thereafter forfeit its right to (i) the promoted Distributions that would have
been otherwise distributable to it under Sections 9.01(e), (f) and/or (g) (in
which case any such Distributions after Sections 9.01(d) shall be solely in
accordance with the Members’ Capital Percentages), and to (ii) effectuate a
Conversion pursuant to Section 6.07.

 

In any instance where TriBridge Member is removed as Manager and/or the
Developer is removed as Developer under the Development Agreement and/or the
Management Company is removed as property manager under the Management
Agreement, regardless of the cause of such removal, the BR Member shall exercise
commercially reasonable efforts to seek to cause the TriBridge Member and/or any
Affiliate that executed a guaranty to be prospectively released from any Loan
Guaranty; provided, that, if the BR Member is unable to obtain such release
despite its commercially reasonable efforts to do so, then, unless the Removal
was as a result of an Egregious Act, in which case the BR Member shall have none
of the indemnification obligations below with regard to the matters (i.e. the
Egregious Act) giving rise to the TriBridge Member's removal as Manager and/or
the Developer's removal as Developer under the Development Agreement and/or the
Management Company's removal as property manager under the Management Agreement,
Bluerock Residential Holdings, L.P. ("BR REIT Indemnitor") shall, and by joining
in the execution of this Agreement does hereby agree to, indemnify, defend and
hold harmless the TriBridge Member and/or any Affiliate having delivered such
Loan Guaranty (each, a “TriBridge Indemnified Party”) with respect to any costs,
expenses, damages, fees, losses and other amounts (including, without
limitation, attorney's fees and costs) arising for the first time under such
Loan Guaranty after the date of any such removal and are not the result of any
independent breach by a TriBridge Indemnified Party of the TriBridge Indemnified
Parties’ obligations under such Loan Guaranty (such indemnification right to the
extent applicable being without prejudice to any other indemnification right
available under Section 15 hereof). For the avoidance of doubt, the BR Member’s
inability, following the exercise of commercially reasonable efforts, to obtain
the prospective release under a Loan Guaranty shall not preclude the BR Member
from exercising its Removal and related rights in accordance with the express
terms above.

 

In connection with BR REIT Indemnitor's obligations hereunder, each defense
indemnification obligation of BR REIT Indemnitor as set forth in this Agreement
shall be subject to the following provisions: the TriBridge Indemnified Party,
or the TriBridge Member of behalf of the same, shall notify BR REIT Indemnitor
of the applicable claim against the TriBridge Indemnified Party within ten (10)
business days after it has received written notice of such claim and shall
reasonably cooperate (at BR REIT Indemnitor’s cost) with BR REIT Indemnitor in
the defense of such claim, but failure to notify BR REIT Indemnitor within ten
(10) business days shall excuse BR REIT Indemnitor from its obligations only to
the extent BR REIT Indemnitor is materially prejudiced in its ability to defend
the action by such failure. If BR REIT Indemnitor fails to undertake to defend
the TriBridge Indemnified Party against a claim within forty five (45) days
after the aforesaid delivery of written notice of the claim and thereafter fails
to discharge its obligations in a commercially reasonable manner, then the
TriBridge Indemnified Party may defend against and settle such claim on
commercially reasonable terms, and BR REIT Indemnitor shall be liable for the
costs and expenses, including attorneys' fees, actually incurred by a TriBridge
Indemnified Party in effecting the defense, as well as for any such settlement.
BR REIT Indemnitor will not be obligated for any settlement made without the
approval of BR REIT Indemnitor, unless BR REIT Indemnitor has wrongfully refused
to take up defense of the related claim upon demand of a TriBridge Indemnified
Party after timely notice and opportunity to defend through trial and all
appellate levels. Unless a TriBridge Indemnified Party otherwise agrees, BR REIT
Indemnitor may not settle a claim against a TriBridge Indemnified Party on terms
that (i) provide for a criminal sanction or fine against a TriBridge Indemnified
Party, (ii) admit to criminal liability on the part of a TriBridge Indemnified
Party or (iii) provide for injunctive relief against a TriBridge Indemnified
Party.

 

 18 

 

  

In addition, to the extent that BR Member or its Affiliate is required to
execute a Recourse Guaranty (hereinafter the “BR Guarantor”), in any instance
where Bluerock Member is removed as Manager, regardless of the cause of such
removal (unless such removal is occasioned by the Bluerock Member removing
itself and replacing itself with another entity to serve as Manager), the
TriBridge Member shall exercise commercially reasonable efforts to seek to cause
the BR Guarantor to be prospectively released from any such Recourse Guaranty;
provided, that, if the TriBridge Member is unable to obtain such release despite
its commercially reasonable efforts to do so, then, unless the Removal was as a
result of an Egregious Act, in which case the TriBridge Member shall have none
of the indemnification obligations below with regard to the matters (i.e. the
Egregious Act) giving rise to the BR Member's removal as Manager, TriBridge
Residential, LLC ("TriBridge Indemnitor") shall, and by joining in the execution
of this Agreement does hereby agree to, indemnify, defend and hold harmless the
BR Guarantor (the “BR Indemnified Party”) with respect to any costs, expenses,
damages, fees, losses and other amounts (including, without limitation,
attorney's fees and costs) arising for the first time under such Recourse
Guaranty after the date of any such removal and are not the result of any
independent breach by the BR Indemnified Party of its obligations under such
Recourse Guaranty (such indemnification right to the extent applicable being
without prejudice to any other indemnification right available under Section 15
hereof). For the avoidance of doubt, the TriBridge Member’s inability, following
the exercise of commercially reasonable efforts, to obtain the prospective
release of BR Guarantor under a Recourse Guaranty shall not preclude the
TriBridge Member from exercising its Removal and related rights in accordance
with the express terms above.

 

In connection with TriBridge Indemnitor's obligations hereunder, each defense
indemnification obligation of TriBridge Indemnitor as set forth in this
Agreement shall be subject to the following provisions: the BR Indemnified
Party, or the BR Member of behalf of the same, shall notify TriBridge Indemnitor
of the applicable claim against the BR Indemnified Party within ten (10)
business days after it has received written notice of such claim and shall
reasonably cooperate (at TriBridge Indemnitor’s cost) with TriBridge Indemnitor
in the defense of such claim, but failure to notify TriBridge Indemnitor within
ten (10) business days shall excuse TriBridge Indemnitor from its obligations
only to the extent TriBridge Indemnitor is materially prejudiced in its ability
to defend the action by such failure. If TriBridge Indemnitor fails to undertake
to defend the BR Indemnified Party against a claim within forty five (45) days
after the aforesaid delivery of written notice of the claim and thereafter fails
to discharge its obligations in a commercially reasonable manner, then the BR
Indemnified Party may defend against and settle such claim on commercially
reasonable terms, and TriBridge Indemnitor shall be liable for the costs and
expenses, including attorneys' fees, actually incurred by the BR Indemnified
Party in effecting the defense, as well as for any such settlement. TriBridge
Indemnitor will not be obligated for any settlement made without the approval of
TriBridge Indemnitor, unless TriBridge Indemnitor has wrongfully refused to take
up defense of the related claim upon demand of a TriBridge Indemnified Party
after timely notice and opportunity to defend through trial and all appellate
levels. Unless a BR Indemnified Party otherwise agrees, TriBridge Indemnitor may
not settle a claim against the BR Indemnified Party on terms that (i) provide
for a criminal sanction or fine against the BR Indemnified Party, (ii) admit to
criminal liability on the part of the BR Indemnified Party or (iii) provide for
injunctive relief against the BR Indemnified Party.

 

 19 

 

  

5.10        Intentionally Omitted

 

5.11        Intentionally Omitted

 

5.12        Development and Development Fee.

 

5.12.1  Development Agreement. The Borrower and Developer shall enter into a
commercially reasonable form of Development Agreement, including a Development
Fee payable to Developer as described below. Developer will cause the Project to
be constructed in accordance with the Plans and the Total Project Budget
(including reasonable change orders within the scope of authority provided by
Lender) as mutually agreed upon by Developer and BR Member, and subject in all
instances to the adequate funding of the Project by Construction Lender and the
Borrower. The Developer shall use commercially reasonable efforts to cause the
Project’s design professionals to provide certified documentation at Project
Completion that the construction has been completed in accordance with the
approved Plans.

 

5.12.2  General Contractor. Developer shall be responsible for selecting an
arm’s-length, third-party general contractor reasonably acceptable to BR Member
and TriBridge Member; provided, however, that the BR Member and the TriBridge
Member agree that Cambridge Swinerton Builders, Inc. is an acceptable general
contractor (the “GC”), and arranging a commercially reasonable guaranteed
maximum price contract for construction of the Project (the “GMP Contract”) for
execution and approval by the Borrower; provided, that, BR Member's and
Construction Lender’s approval of the GMP Contract is required, which approval,
in the case of the BR Member, shall not be unreasonably withheld, conditioned or
delayed.

 

 20 

 

  

5.12.3  Development Fee. Under and subject to the Development Agreement,
Developer will be entitled to earn a Development Fee equal to three percent (3%)
of the Total Project Budget (less (i) $5,469,200 representing the cost of Land,
(ii) the Development Fee, (iii) the Financing Fee and (iv) the Acquisition Fee).
The Development Fee shall compensate Developer for all development management
and project management services (including financial reporting) through Project
completion as determined under the Construction Loan. To the extent permitted by
Construction Lender, the Development Fee shall be paid through construction
draws, paid thirty percent (30%) upon closing of the Construction Loan (the "30%
Draw"), and with the balance paid in equal monthly installments (subject to the
terms of the Development Agreement). Notwithstanding the foregoing, until the
closing of the Construction Loan, Developer shall be entitled to take draws of
the Development Fee in the following manner:

 

1.  On a monthly basis, beginning on December 1, 2015, Developer shall be
entitled to draw an amount equal to the full Development Fee divided by
twenty-four (24) (each a "Pre-Construction Loan Closing Draw").

 

2.  At such time as the Construction Loan closes, Developer shall be entitled to
draw for the 30% Draw less an amount equal to the sum of all Pre-Construction
Loan Closing Draws paid to Developer.

 

3.  From and after the closing of the Construction Loan, the Developer shall be
entitled to draw the remaining unpaid portion of the Development Fee in monthly
installments over the course of the "Development Period" as contemplated in (and
subject to the provisions of) Section 11.1 of the Development Agreement.

 

5.12.4  Development Information. During the construction process, Developer will
provide to Borrower, Company and BR Member copies of all Loan-related and
draw-related information, including but not limited to monthly copies of the
construction draws, construction draw top sheets with budget-versus-actual
information to Borrower, Company and BR Member, plus full physical access to the
Project and all documentation in connection with the development and
construction of the Project.

 

5.12.5  Developer Contribution. Without limitation, and for no additional
charge, or credit to the TriBridge Member’s Capital Account, TriBridge Member
shall cause its Affiliates (including Developer) to contribute, in the manner
contemplated under the Contribution Agreement and to the extent applicable
solely to the Project, to the Borrower all of their (a) ownership and contract
rights in and to the subject lands and/or purchase agreements, (b) rights to any
and all design and construction plans for the Project (free and clear of all
liabilities), (c) other tangible and intangible rights associated with the
Project and (d) other items and rights appurtenant to the development of the
Project (collectively, the “Developer Rights”). TriBridge Member confirms that
all such Developer Rights are in fact owned or controlled by Developer. Without
limitation, the TriBridge Member shall cause any Affiliate (i.e. other than the
Developer) who owns or who have rights to any approvals, permits or other
development rights relating to the Project to contribute the same to the
Borrower, for no additional charge, in the manner contemplated in Section 15.16
of the Contribution Agreement.

 

 21 

 

 

5.12.6  BR Member’s Owner Representative. The BR Member will be entitled to
staff the Project with an owner’s representative throughout the construction
period to oversee, supervise and assist the Developer in the administration of
the Project as needed by the Developer. The reasonable cost of the owner’s
representative, which shall not exceed $50,000, will be capitalized into the
Total Project Budget and paid from the construction draws to the extent approved
by Lender (or, to the extent not so paid, added to the Capital Account of the BR
Member).

 

5.12.7  Warranties. TriBridge Member shall cause the Developer to use
commercially reasonable efforts to cause the GC to warrant to the Borrower and
the Company the construction of the Project for twelve (12) months after the
final certificate of occupancy is received for the Project such that the GC must
promptly correct and repair, at its sole cost and expense, all defects
discovered during such period. The Company may assign such warranty and any
subcontractor warranties to any third party who purchases the Project from the
Borrower during such period on terms and conditions reasonably acceptable to the
GC.

 

5.13        Acquisition Fee. At the Closing of the acquisition of the Property,
the TriBridge Member or its designee shall earn an acquisition fee equal to
$55,000, which shall be contributed proportionally by the BR Member and
TriBridge Member and shall be counted as part of their Initial Capital
Contribution.

 

5.14        Estimated Budget, Total Project Budget and Operating Budget.

 

5.14.1  Estimated Budget and Total Project Budget. The Members have attached the
current agreed form of Estimated Budget to this Agreement as Exhibit C. For the
avoidance of doubt, in connection with entering into the Construction Loan if
the Lender approves the Estimated Budget, then the Estimated Budget shall
automatically become the Total Project Budget. If the Construction Lender does
not approve the Estimated Budget, the Members shall amend Exhibit C by attaching
a revised Total Project Budget that has been approved by the Construction
Lender. Subject to the approval of the Total Project Budget by the Lender, the
Members hereby authorize Developer to construct the Project in accordance with
the Estimated Budget, with such modifications as may be agreed to by the Members
pursuant to Section 7.07.

 

 22 

 

  

5.14.2  Operating Budget and Capital Budget after Construction. (a) Other than
with respect to the construction of the Project, the Borrower shall operate the
Project under a business plan and an annual Operating Budget (once approved, the
“Approved Operating Budget”) and annual Capital Budget (once approved, the
“Approved Capital Budget,” which together with the Approved Operating Budget,
are sometimes herein collectively referred to as the “Approved Budgets”)
commencing for the 12-month period beginning as of the date of issuance of the
first temporary certificate of occupancy for the Project. So long as the
TriBridge Member’s Affiliate is serving as the Management Company of the Project
under the Management Agreement, the TriBridge Member shall deliver to the
Members for approval the initial proposed Operating Budget and Capital Budget
sixty (60) days prior to the anticipated date of issuance of the first temporary
certificate of occupancy for the Project. The Members shall engage in mutual
good faith negotiations to agree upon the initial forms of the Approved Budgets,
provided however, if within such 60 days the Members are not able to agree then
the Management Committee shall make the determination in its sole but reasonable
discretion taking into account the criteria set forth in the final sentence of
this paragraph; provided further, if a Conversion has occurred then the BR
Member in its sole but reasonable discretion shall make the determination taking
into account the criteria set forth in the final sentence of this paragraph.
Notwithstanding the preceding sentence, to the extent the Loan Guaranty consists
of any Recourse Guaranty, then rather than the Management Committee making a
determination in the manner set forth in the immediately preceding sentence, the
determination of the initial Approved Budget shall require the unanimous consent
of the Members, in their reasonable discretion, taking into account the criteria
set forth in the final sentence of this paragraph. Thereafter, so long as the
TriBridge Member’s Affiliate is serving as the Management Company of the Project
under the Management Agreement, the TriBridge Member shall deliver by October
15th for each following calendar year the proposed Operating and Capital Budgets
for such calendar year. If for any reason the proposed budgets are not timely
submitted, or if the TriBridge Member’s Affiliate is not serving as the
Management Company of the Project under the Management Agreement when they are
due, then the proposed budgets shall be submitted by the Management Committee.
Any Approved Operating Budget shall include amounts deemed appropriate for all
expense line items of the type normally included in the Operating Budget for the
Project, taking into account the requirements of all tenant leases and that, in
establishing the Approved Budgets, the Members (and, as applicable, the
Management Committee and, after a Conversion, the BR Member) shall be obligated
to act reasonably and in good faith, taking into account past performance of the
Project, leasing trends and competitive properties within the market where the
Project is located, the age of the Project and the units at the time such
Approved Budgets are established, and such other factors as reasonably prudent
owners and managers of multifamily assets substantially similar to the Project
would take into account in order to maximize profitability thereof.

 

(b)         If after adoption of the initial Approved Budgets for the Project
any subsequently proposed Operating Budget is not approved by the beginning of
the year to which it relates, the Management Company shall operate the Project
on the basis of the previous year’s Approved Operating Budget, adjusted by (i)
assuming that the revenue from the Project will increase to 103% of the revenues
collected in the prior year (annualized for the initial year, if a stub period),
(ii) assuming that the Controllable Expenses (defined below) will increase to
103% of the amount of the actual Controllable Expenses incurred in the prior
year (annualized for the initial year, if a stub period), and (iii) increasing
or decreasing all Uncontrollable Expenses (defined below) by any anticipated or
known increases or decreases in such Uncontrollable Expenses. “Uncontrollable
Expenses” shall mean the following expenses with respect to the Project: taxes;
insurance; utilities; unanticipated material repairs that are essential to
preserve or protect the Project; debt service; and costs due to a change in law.
“Controllable Expenses” shall mean all expenses, other than Uncontrollable
Expenses, with respect to the Project. Notwithstanding the foregoing to the
contrary, if, prior to the commencement of a calendar year the parties have not
agreed on the Capital Budget, there shall be no changes in budgeted capital
expenditures under the prior Approved Capital Budget; provided, however, that
any incomplete capital projects shall continue to be funded until completed.
Furthermore, no material deviation (Controllable Expenses that would result in
an excess of the annual budgeted amount set forth in the Approved Budget in any
one accounting category by more than three percent (3%)) as to any Approved
Budget approved in accordance with the terms herein shall be permitted without
the prior approval of the Management Committee.

 

 23 

 

  

5.15          Management Company. (a) On or about a date which is sixty (60)
days prior to the anticipated date of issuance of the first temporary
certificate of occupancy for the Project, the Managers shall cause the Borrower
to enter into an industry standard third party form of property management
agreement (the “Management Agreement”), in the form attached as Schedule 5.15
hereto and incorporated herein by reference, with TriBridge Residential Property
Management Advisors, LLC to serve as initial property manager (“Management
Company”) to manage, lease-up and operate the Property pursuant to the
Management Agreement. The Management Agreement shall require that Management
Company operate the Project in a first class manner, and in accordance with the
standards and conditions for the type, style, class, use and location of the
Project, consistent with the Project’s Operating Budget and providing for
payment of a management fee in an amount not to exceed the greater of (i) $5,000
per month, and (ii) three percent (3%) of annual gross cash revenues, payable
monthly commencing when the Company authorizes the Management Company to
commence leasing activities at the Project. Subject to a No Cause Termination as
provided in subsection (b) below, or a termination under Section 29(b), (c), (d)
or (h) of the Management Agreement (a “For Cause Termination”), the Management
Agreement shall automatically be renewed annually.

 

(b) Notwithstanding the foregoing, following the earlier to occur of either
Conversion or the date which is two (2) years following Project Completion, the
BR Member may cause the Company or the Borrower to terminate the Management
Agreement for any reason or no reason at all (a “No Cause Termination”). In the
event of a No Cause Termination, the BR Member and TriBridge Member shall then
work in a commercially reasonable manner to select a replacement property
manager for the Project, which selection shall be subject to the approval of
both BR Member and TriBridge Member, such approval not to be unreasonably
withheld, conditioned or delayed by either party; further, in the event of any
removal of Manager (i.e. either through a For Cause Termination or a No Cause
Termination), the BR Member shall exercise commercially reasonable efforts to
seek to cause the TriBridge Member and/or any Affiliate that executed a guaranty
to be prospectively released from any Loan Guaranty; provided, that, if the BR
Member is unable to obtain such release despite its commercially reasonable
efforts to do so, then, unless the Removal was as a result of an Egregious Act,
in which case the BR Member shall have none of the indemnification obligations
below with regard to the matters (i.e. the Egregious Act) giving rise to the
TriBridge Member's removal as Manager and/or the Developer's removal as
Developer under the Development Agreement and/or the Management Company's
removal as property manager under the Management Agreement, then BR REIT
Indemnitor shall, and by joining in the execution of this Agreement does hereby
agree to, indemnify, defend and hold harmless the TriBridge Member and/or any
Affiliate having delivered such Loan Guaranty (each, a “TriBridge Indemnified
Party”) with respect to any costs, expenses, damages, fees, losses and other
amounts (including, without limitation, attorney's fees and costs) arising for
the first time under such Loan Guaranty after the date of any such removal and
are not the result of any independent breach by a TriBridge Indemnified Party of
the TriBridge Indemnified Parties’ obligations under such Loan Guaranty (such
indemnification right to the extent applicable being without prejudice to any
other indemnification right available under Section 15 hereof). For the
avoidance of doubt, the BR Member’s inability, following the exercise of
commercially reasonable efforts, to obtain the prospective release under a Loan
Guaranty shall not preclude the BR Member from exercising its Removal and
related rights in accordance with the express terms above.

 

 24 

 

  

In connection with BR REIT Indemnitor's obligations hereunder, each defense
indemnification obligation of BR REIT Indemnitor as set forth in this Agreement
shall be subject to the following provisions: the TriBridge Indemnified Party,
or the TriBridge Member of behalf of the same, shall notify BR REIT Indemnitor
of the applicable claim against the TriBridge Indemnified Party within ten (10)
business days after it has received written notice of such claim and shall
reasonably cooperate (at BR REIT Indemnitor’s cost) with BR REIT Indemnitor in
the defense of such claim, but failure to notify BR REIT Indemnitor within ten
(10) business days in the defense shall excuse BR REIT Indemnitor from its
obligations only to the extent BR REIT Indemnitor is materially prejudiced in
its ability to defend the action by such failure. If BR REIT Indemnitor fails to
undertake to defend the TriBridge Indemnified Party against a claim within forty
five (45) days after the aforesaid delivery of written notice of the claim and
thereafter fails to discharge its obligations in a commercially reasonable
manner, then the TriBridge Indemnified Party may defend against and settle such
claim on commercially reasonable terms, and BR REIT Indemnitor shall be liable
for the costs and expenses, including attorneys' fees, actually incurred by a
TriBridge Indemnified Party in effecting the defense, as well as for any such
settlement. BR REIT Indemnitor will not be obligated for any settlement made
without the approval of BR REIT Indemnitor, unless BR REIT Indemnitor has
wrongfully refused to take up defense of the related claim upon demand of a
TriBridge Indemnified Party after timely notice and opportunity to defend
through trial and all appellate levels. Unless a TriBridge Indemnified Party
otherwise agrees, BR REIT Indemnitor may not settle a claim against a TriBridge
Indemnified Party on terms that (i) provide for a criminal sanction or fine
against a TriBridge Indemnified Party, (ii) admit to criminal liability on the
part of a TriBridge Indemnified Party or (iii) provide for injunctive relief
against a TriBridge Indemnified Party.

 

(c) If BR Member elects to exercise the No Cause Termination Right, the Right of
First Refusal shall terminate as of the effective date of the termination of the
Management Agreement.

 

(d) The BR Member (either as Manager or through its Representatives on the
Management Committee) shall act on behalf of the Company and Borrower in regard
to enforcement of rights under the Management Agreement with respect to the
decision whether to exercise a For Cause Termination.

 

(e) For purposes of determining the “first year” of the Management Agreement,
the first year term shall be deemed to expire on the date which is twelve (12)
months following the delivery of all units within the Project by the GC.

 

 25 

 

  

5.16        Operation in Accordance with REOC/REIT Requirements.

 

5.16.1  The Members acknowledge that BR Member or one or more of its Affiliates
(an “BR Affiliate”) intends to qualify as a “real estate operating company” or
“venture capital operating company” within the meaning of U.S. Department of
Labor Regulation 29 C.F.R. §2510.3-101 (a “REOC”), and agree that the Company
and its Subsidiaries shall be operated in a manner that will enable BR Member
and such BR Affiliate to so qualify; provided, however, notwithstanding anything
contained in this Section 5.16 to the contrary, in no event shall the foregoing
require any loss of voting or decision rights to the TriBridge Member or result
in any adverse effect on the economic rights of the TriBridge Member. Except as
disclosed to BR Member, TriBridge Member (a) shall not fund any Capital
Contribution with the ‘plan assets’ of any ‘employee benefit plan’ within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended, or any ‘plan’ as defined by Section 4975 of the Internal Revenue
Code of 1986, as amended.

 

5.16.2  Except for the Project, neither the Company nor its Subsidiaries shall
hold any investment, incur any indebtedness or otherwise take any action that
would cause any Member of the Company (or any Person holding an indirect
interest in the Company through an entity or series of entities treated as
partnerships for U.S. federal income tax purposes) to realize any “unrelated
business taxable income” as such term is defined in Code Sections 511 through
514, unless specifically agreed to by the Members in writing. No Manager or
Member shall be liable for any income or other taxes, damages, costs or expenses
incurred by the Company or any Member by reason of the recognition by the
Company of UBTI, unless caused by its own willful misconduct or gross negligence
and not related to the Project.

 

5.16.3  The Company (and any direct or indirect Subsidiary of the Company) may
not engage in any activities or hold any assets that would constitute or result
in the occurrence of a REIT Prohibited Transaction as defined herein.
Notwithstanding anything to the contrary contained in this Agreement, during the
time a REIT Member is a Member of the Company, none of the Company, any direct
or indirect Subsidiary of the Company, nor any Member of the Company shall take
or refrain from taking any action which, or the effect of which, would
constitute or result in the occurrence of a REIT Prohibited Transaction by the
Company or any direct or indirect Subsidiary thereof, including without limiting
the generality of the foregoing, but in amplification thereof:

 

5.16.3.1Entering into any lease, license, concession or other agreement or
permitting any sublease, license, concession or other agreement that provides
for rent or other payment based in whole or in part on the income or profits of
any person, excluding for this purpose a lease that provides for rent based in
whole or in part on a fixed percentage or percentages of gross receipts or gross
sales of any person without reduction for any costs of the lessee (and in the
case of a sublease, without reduction for any sublessor costs);

 

5.16.3.2Leasing, as a lessor, personal property, excluding for this purpose a
lease of personal property that is entered into in connection with a lease of
real property where the rent attributable to the personal property is less than
fifteen percent (15%) of the total rent provided for under the lease;

 

 26 

 

  

5.16.3.3Acquiring or holding any debt investments, excluding for these purposes
“debt” solely between wholly-owned Subsidiaries of the Company, unless (i) the
amount of interest income received or accrued by the Company under such loan
does not, directly or indirectly, depend in whole or in part on the income or
profits of any person, and (ii) the debt is fully secured by mortgages on real
property or on interests in real property. Notwithstanding anything to the
contrary herein, in the case of debt issued to the Company by a Subsidiary which
is treated as a “taxable REIT subsidiary” of the REIT Member, such debt shall be
secured by a mortgage or similar security interest, or by a pledge of the equity
ownership of a subsidiary of such taxable REIT subsidiary;

 

5.16.3.4Acquiring or holding, directly or indirectly, more than ten percent
(10%) of the outstanding securities of any one issuer (by vote or value) other
than an entity which either (i) is taxable as a partnership or a disregarded
entity for United States federal income tax purposes, (ii) has properly elected
to be a taxable REIT subsidiary of the REIT Member by jointly filing with REIT,
IRS Form 8875, or (iii) has properly elected to be a real estate investment
trust for U.S. federal income tax purposes;

 

5.16.3.5Entering into any agreement where the Company receives amounts, directly
or indirectly, for rendering services to the tenants of any property that is
owned, directly or indirectly, by the Company other than (i) amounts received
for services that are customarily furnished or rendered in connection with the
rental of real property of a similar class in the geographic areas in which the
Property is located where such services are either provided by (A) an
Independent Contractor (as defined in Section 856(d)(3) of the Code) who is
adequately compensated for such services and from which the Company or REIT
Member do not, directly or indirectly, derive revenue, or (B) a taxable REIT
subsidiary of REIT Member who is adequately compensated for such services, or
(ii) amounts received for services that are customarily furnished or rendered in
connection with the rental of space for occupancy only (as opposed to being
rendered primarily for the convenience of the Project’s tenants);

 

 27 

 

  

5.16.3.6Entering into any agreement where a material amount of income received
or accrued by the Company under such agreement, directly or indirectly, does not
qualify as either (i) “rents from real property,” or (ii) “interest on
obligations secured by mortgages on real property or on interests in real
property,” in each case as such terms are defined in Section 856(c) of the Code;

 

5.16.3.7Holding cash of the Company available for operations or distribution in
any manner other than a traditional bank checking or savings account;

 

5.16.3.8Selling or disposing of any property, subsidiary or other asset of the
Company prior to (i) the completion of a two (2) year holding period with such
period to begin on the date the Company acquires a direct or indirect interest
in such property and begins to hold such property, subsidiary or asset for the
production of rental income, and (ii) the satisfaction of any other requirements
under Section 857 of the Code necessary for the avoidance of a prohibited
transaction tax on the REIT; provided, that such restriction shall not affect,
restrict or be deemed to modify (i) either Member’s right to exercise its
buy-sell rights under Section 12.06; (ii) BR Member’s rights pursuant to Section
6.05(d); or (iii) either party's rights pursuant to Section 6.05(e).

 

5.16.3.9To the extent of Available Cash and Reserves, failing to make current
cash distributions to REIT Member each year in an amount which does not at least
equal the taxable income allocable to REIT Member for such year.

 

5.16.4    Notwithstanding the foregoing provisions of Section 5.16.3, the
Company may enter into a REIT Prohibited Transaction if it receives the prior
written approval of the REIT Member specifically acknowledging that the REIT
Member is approving a REIT Prohibited Transaction pursuant to this Section
5.16.4. For purposes of this Section 5.16.4, “REIT Prohibited Transactions”
shall mean any of the actions specifically set forth in Sections 5.16.3 (1)
through (9).

 

 28 

 

  

5.17          FCPA. In compliance with the Foreign Corrupt Practices Act, each
Member will not, and will ensure that its officers, directors, employees,
shareholders, members, agents and Affiliates, acting on its behalf or on the
behalf of the Company or any of its Subsidiaries or Affiliates do not, for a
corrupt purpose, offer, directly or indirectly, promise to pay, pay, promise to
give, give or authorize the paying or giving of anything of value to any
official representative or employee of any government agency or instrumentality,
any political party or officer thereof or any candidate for office in any
jurisdiction, except for any facilitating or expediting payments to government
officials, political parties or political party officials the purpose of which
is to expedite or secure the performance of a routine governmental action by
such government officials or political parties or party officials. The term
“routine governmental action” for purposes of this provision shall mean an
action which is ordinarily and commonly performed by the applicable government
official in (i) obtaining permits, licenses, or other such official documents
which such Person is otherwise legally entitled to; (ii) processing governmental
papers; (iii) providing police protection, mail pick-up and delivery or
scheduling inspections associated with contract performance or inspections
related to transit of goods across country; (iv) providing phone service, power
and water supply, loading and unloading of cargo, or protecting perishable
products or commodities from deterioration; or (v) actions of a similar nature.
The term routine governmental action does not include any decision by a
government official whether, or on what terms, to award new business to or to
continue business with a particular party, or any action taken by an official
involved in the decision making process to encourage a decision to award new
business to or continue business with a particular party. Each Member agrees to
notify immediately the other Member of any request that such Member or any of
its officers, directors, employees, shareholders, members, agents or Affiliates,
acting on its behalf, receives to take any action that may constitute a
violation of the Foreign Corrupt Practices Act.

 

ARTICLE 6.

RIGHTS AND OBLIGATIONS OF MEMBERS

 

6.01Limitation on Liability. Each Members’ liability shall be limited as set
forth in this Operating Agreement, the Act and other applicable law.

 

6.02No Liability for Company Obligations. No Member will have any personal
liability for any debts or losses of the Company beyond its respective Capital
Contributions, except as provided by law or otherwise provided by separate
agreement among the Members.

 

6.03List of Members. Upon written request of any Member, the Company shall
provide a list showing the names, addresses and Membership Interest and Economic
Interest of all Members and any other information required by Section 18-305 of
the Act and maintained pursuant to Section 11.02.

 

6.04Dissenters’ Rights. No Member shall have appraisal or dissenters’ rights
pursuant to Section 18-210 of the Act.

 

6.05Financing and Recourse Obligations; Refinancing Right With Respect to
Construction Loan; Special Rights to Call for Capital to Avoid or Cure Imminent
Loan Defaults.

 

(a)          BR Member and TriBridge Member will use commercially reasonable
efforts to secure a Construction Loan from a Construction Lender, with Borrower
serving as the borrower. The final terms of the Construction Loan and the
Construction Lender shall be subject to mutual approval by both BR Member and
TriBridge Member, such approval not to be unreasonably withheld, conditioned or
delayed.

 

 29 

 

  

(b)          The TriBridge Member and/or an Affiliate of the TriBridge Member
acceptable to Construction Lender shall be obligated to provide, or cause its
Affiliate to provide (subject to the reasonable requirements of the Construction
Lender), any required recourse guaranty or indemnity, including, without
limitation, any project completion and repayment guaranties (provided, however,
any repayment guaranty shall be subject to Schedule 6.05(f) of this Agreement)
(each, a “Recourse Guaranty”) and any “bad boy” non-recourse carveout guaranty
and/or any environmental indemnification agreement (each a “Non-Recourse
Carveout Guaranty”); provided, however, the terms and conditions of such
guaranty or indemnity shall be in a form and content reasonably acceptable to
TriBridge Member (each, as the same may be amended or restated from time to time
and any subsequent guaranty delivered in connection with any permanent or
non-recourse financing subsequent to the Construction Loan, a “Loan Guaranty”).
The BR Member, in its sole and absolute discretion may, if it elects to do so,
provide or cause one of its Affiliates to provide, a commercially reasonable
form of Non-Recourse Carveout Guaranty on terms and conditions satisfactory to
BR Member in its sole discretion and in substantially the same form as signed by
the TriBridge Member. The BR Member or its Affiliate shall be required to
execute a repayment guaranty if and when contemplated in accordance with
Schedule 6.05(f) of this Agreement (and under no other circumstances). Except as
set forth in the immediate prior sentence, neither the BR Member nor any
Affiliate of BR Member shall be required to execute a Recourse Guaranty or
Non-Recourse Carveout Guaranty. Notwithstanding the foregoing, should the
Members select a Recourse Construction Loan (as defined in Schedule 6.05(f)
below), then the respective rights and obligations of the parties shall be as
set forth in Schedule 6.05(f) to this Agreement.

 

(c)          To the extent TriBridge Member does not use a mortgage broker to
originate the Construction Loan (i.e., no commission or fee is due to a third
party broker at or in connection with the closing or procurement of the
Construction Loan), but rather procures the Construction Loan on its own accord,
TriBridge Member shall earn a debt procurement fee equal to the lesser of (i)
$125,000 and (ii) the product of 50 basis points (0.5%) and the principal amount
of the Construction Loan (the “Financing Fee”). The Financing Fee shall be
payable by the Company, and the BR Member shall contribute the required equity
to fund the same, which shall be counted as part of the BR Member's Initial
Capital Contribution.

 

(d)          Notwithstanding the Major Decisions provisions of this Agreement,
prior to Conversion, subject to subsections (i)-(iii) below, BR Member shall
have the unilateral right to cause Borrower to refinance the Construction Loan
(a “Refinancing”); provided, that:

 

(i)(A) prior to closing the Refinancing the BR Member must provide the terms of
such proposed Refinancing to the TriBridge Member (including without limitation
a copy of a fully negotiated term sheet or similar evidence of the terms of the
proposed Refinancing), and (B) the TriBridge Member shall have ten (10) days
from the date it receives the terms of such new proposed Refinancing from the BR
Member to approve the Refinancing, such approval not to be unreasonably
withheld, conditioned or delayed (for avoidance of doubt, the BR Member shall
not have the right to cause the Refinancing if the TriBridge Member has not
unreasonably withheld, delayed or conditioned its approval of the Refinancing);

 

 30 

 

  

(ii) in connection with the closing of the Refinancing, the BR Member shall
cause the Construction Loan to be paid off in full. The TriBridge Member and its
Affiliates shall not be required to execute any new loan guaranties except, if
required by the Refinancing, a commercially reasonable form of Non-Recourse
Carveout Guaranty that is substantially similar to any Non-Recourse Carveout
Guaranty that BR Member or one of its Affiliates enters into in connection with
the Refinancing; and

 

(iii) the Refinancing shall be in an amount equal to the sum of:

 

(A) the amount required to fully repay the Construction Loan and any outstanding
construction-related trade debt;

 

(B) (1) if there is no Conversion in connection with the Refinancing, all items
under subsections (a) and (b) of Section 9.01, or (2) if there is a Conversion
in connection with the Refinancing, all items under subsections (a) and (b) of
Section 9.02;

 

(C)(1) if there is no Conversion in connection with the Refinancing, a nine and
one-half percent (9.5%) annualized return on (but not of) the Members’ Initial
Capital Contribution (pari passu based on their respective Initial Capital
Contributions), or (2) if there is a Conversion in connection with the
Refinancing, a nine and one-half percent (9.5%) annualized return on (but not
of) the Co-Tenants’ Initial Capital Contribution (based on the 75/25 split
described in subsection (c) of Section 9.02), and

 

(D) the amount to repay any funded Mandatory Cost Overrun Funding Obligation.

 

The sum of clauses (A), (B), (C) and (D) are, collectively, the “Minimum
Refinancing Amount”.

 

(e) Notwithstanding anything contained in this Agreement to the contrary, at any
time and from time to time, either Member may unilaterally make a call for
Additional Capital Contributions to fund on a timely basis any Debt
Service Shortfall or any other payment that if unpaid would constitute an
imminent (i.e., actual or probable within three (3) months) payment default
under the Construction Loan or any subsequent Loan, and if the other Member
fails or refuses to timely contribute its proportional share of such Additional
Capital Contribution such that a resulting default would occur thereunder, then
(i) the provisions of Section 8.04(c) shall apply with regard to each Member’s
obligation to fund its share of the capital call and the consequences of failing
to do so; provided, however, (ii) to the extent that the capital call is to (A)
pay for a balloon payment due in connection with a default thereunder or upon
maturity of the Construction Loan or any subsequent Loan or (B) fund principal
paydown in connection with a restructuring or to fund “gap equity” that may be
required in order for the Borrower to qualify for or close a new Loan to pay off
the Construction Loan or any subsequent Loan if it were to fall in default
(i.e., the Equity Gap funding obligations to refinance the Construction Loan
with a Loan are governed by Section 8.04(f) but do not apply with respect to any
restructurings of any Loan undertaken in connection with the Refinancing or
subsequent refinancing of it), then with respect to any matter under subsection
(ii), only the provisions of subsections (iii) and (iv) below shall apply (not
Section 8.04).

 

 31 

 

  

(iii)         If subsection (e)(ii) has been triggered (i.e., a payment in the
nature of principal is required to prevent or cure a default under the
Construction Loan or any subsequent Loan), neither party shall be obligated
under this Agreement to fund its share of the called capital. Rather, the
parties shall instead undertake good faith negotiations to arrive at a
commercially reasonable solution but if they are unable to do so within fourteen
(14) days, then, except as provided in subsection (iv) below, either party may
engage the Lender in negotiations on behalf of the Borrower to address the
default. If despite good faith efforts no commercially reasonable and mutually
satisfactory resolution has been reached within thirty (30) days, then either
party may cause the Borrower to sell the Project (in which case they shall
jointly control the sale process) or exercise the buy-sell contained in Section
12.06 below (notwithstanding the “lockout” period therein).

 

(iv)         Notwithstanding the provisions of subsection (iii) above, if the
reason for the default was due to the actions solely of one Member or its
Affiliates, unless such action is attributable to Force Majeure, in which event
the foregoing shall not apply (and the other Member and its Affiliates are not
otherwise in default under this Agreement or responsible for the default under
any Loan Guaranty), then subsection (iii) above shall not apply and the other
Member shall have the right, notwithstanding any other provision in this
Agreement, to (1) control the negotiations with the Lender to restructure and/or
modify the Construction Loan or any subsequent Loan on commercially reasonable
terms, (2) obtain commercially reasonable supplemental loans secured by assets
of the Borrower to cure the default, (3) seek to refinance the Construction Loan
or any subsequent Loan on commercially reasonable terms, (4) cause the Borrower
to sell the Project (and it shall control the sale process), or (5) exercise the
buy-sell contained in Section 12.06 below (notwithstanding the “lockout” period
therein).

 

(f)          In connection with the Construction Loan to be obtained by the BR
Member and the TriBridge Member pursuant to Section 6.05(a) of this Agreement,
the Members have agreed to make certain adjustments, as more particularly set
forth in Schedule 6.05(f), to the way in which distributions of Net Cash Flow
and Capital Proceeds are to be made, and to the Conversion Split (as defined in
Section 6.07 below), in the event the Construction Loan is a Recourse
Construction Loan.

 

 32 

 

  

6.06Default. If any Member or its Affiliate commits any Default Action (as
defined below), then, provided the other Member and/or its Affiliate is not in
material breach or default hereunder and has not otherwise committed a Default
Action, in addition to any other legal or equitable remedy available to the
non-breaching Member (or pursuant to the terms of this Agreement, including
under Section 5.09), the non-breaching Member shall be entitled to recover its
actual damages, including reasonable attorney’s fees (but specifically excluding
special, consequential, punitive or exemplary damages) sustained by the
non-breaching Member as a result of such Default Action. The following actions
are collectively referred to as “Default Actions”: (1) Bankruptcy of a Member;
(2) fraud, willful misconduct or gross negligence on the part of a Member or its
Affiliates in connection with the business or affairs of the Company or
Borrower; (3) willful misappropriation of Company or Borrower funds; (4)
material breach or violation of this Agreement (but expressly excluding a
Member’s failure to make an Additional Capital Contribution); (5) the transfer
of a Membership Interest (or, in the case of the TriBridge Member, the
occurrence of a TriBridge Change of Control) in violation of this Agreement; (6)
any action or omission that, to the extent caused solely by a Member’s (or its
Affiliate’s) actions or omissions, results in Lender asserting liability under a
Non-Recourse Carveout Guaranty (but expressly excluding therefrom, any liquidity
based Non-Recourse Carveout Guaranty provision); (7) withdrawal of a Member in
violation of this Agreement; (8) solely with respect to the TriBridge Member,
the Bankruptcy of any Affiliate of the TriBridge Member that triggers a default
under the terms of the Construction Loan or any subsequent Loan or any Loan
Guaranty; and (9) solely with respect to the BR Member, the Bankruptcy of
Bluerock Residential Growth REIT, Inc. following the date that it first acquires
a direct or indirect common interest in the Company or the Project; provided,
that, the non-defaulting Member shall provide notice to the defaulting Member of
the occurrence of any Default Action under clauses (1), (4), (5), (6), (7), (8)
or (9) and the defaulting Member shall have thirty (30) days from the receipt of
such notice to cure such Default Action; provided, however, that if more than
thirty (30) days is reasonably required to cure such Default Action and if the
defaulting Member has commenced to cure within the original thirty (30) day cure
period and diligently continues to cure such default, then the defaulting Member
shall receive such additional time as is reasonably necessary to cure the
Default Action (not to exceed an additional thirty (30) days). For any Default
Action under clause (3) caused by an employee of the Member or its Affiliate, no
Default Action shall be deemed to exist if the Member (a) terminates the
employment of said employee; and (b) restores the misappropriated funds
immediately (i.e. within five (5) business days notice of the same)

 

 33 

 

  

6.07Conversion of Project Ownership.

 

(a)Not earlier than the first to occur of: (i) a sale of the Project, (ii) a
Refinancing or (iii) Project Completion, nor later than the date which is two
years after Project Completion, TriBridge Member may elect to cause the Company
to initiate the tenancy in common-related adjustments and processes set forth in
this Section 6.07 (the "Conversion") by sending written notice to BR Member
stating TriBridge Member’s intention to effect the Conversion (the “Notice”).
Once triggered by a Notice given by TriBridge Member, the Members shall each
promptly obtain two brokers’ opinions of value with respect to the Project
(each, a “BOV”), and the average of such BOVs (using the stabilized valuation
for the Project assuming a ninety-five percent (95%) occupancy rather than an
"as-is" or existing valuation) shall constitute the Project’s “Determined
Value.” However, in the event that the BOVs differ by more than five percent
(5%), BR Member and TriBridge Member shall cooperate in good faith to obtain an
appraisal of the Project, using the same stabilized value methodology described
above, from a duly licensed national firm with at least ten (10) years of
appraisal experience in multi-family properties in the region where the Project
is located, which appraisal shall be obtained as soon as possible, and the
valuation established in that appraisal shall thereafter constitute the
Determined Value. Within thirty (30) days of the Notice, and so long as the
Determined Value is sufficient under the provisions set forth in this paragraph
below, the Company shall, at TriBridge Member’s sole cost and expense, cause the
conversion of the equity ownership interests in the Company into tenancy in
common interests in the Project, through necessary transactions (and to the
extent applicable, subject to Schedule 6.05(f)), including (i) redemption of
TriBridge Member’s membership interests in the Company and causing the Borrower,
in consideration therefor, to convey a twenty-five percent (25%) tenant in
common ownership interest to a newly formed entity wholly-owned by TriBridge
Member (the “TriBridge Co-Tenant”), and (ii) causing the Borrower (at that point
wholly owned and controlled by BR Member through the Company, the “BR
Co-Tenant”) to enter into with the TriBridge Co-Tenant a commercially reasonable
form of Tenant in Common Agreement (“TIC Agreement”), to result in (iii) the
TriBridge Co-Tenant and the BR Co-Tenant owning, respectively, twenty-five
percent (25%) and seventy-five percent (75%) tenant in common interests in the
Project (the “Conversion Split”). In order to effectuate a Conversion, the
Determined Value of the Project as of the date of Conversion must be sufficient
such that, if the Project were hypothetically liquidated at the Determined
Value, a seventy-five percent (75%) share of the distributions if allocated to
the BR Member would at least fully satisfy its share of distributions under
subsections (a), (b) and (c) of Section 9.01 if made at the same percentage
(i.e., if a seventy-five percent (75%) pro rata share of the distributions were
applied through the waterfall in Section 9.01, the BR Member under Section 9.01
would have received a full IRR on all of its Priority Capital Contributions,
Shortfall Fundings, Additional Capital Contributions and Initial Capital
Contributions) (a “Conversion Hurdle Return”). In all instances the Determined
Value, for purposes of running projected distributions through Section 9.01,
shall be reduced by one and one-half percent (1.5%) to account for deemed
transaction costs.

 

(b)In the event of a Refinancing prior to a Conversion, TriBridge Member may
elect to effect the Conversion as set forth in Section 6.07(a) if (i) based on
the Refinancing lender’s appraisal of the Project supporting the Refinancing the
Conversion Hurdle Return would be met based on a hypothetical sale at that price
(less one and one-half percent (1.5%) for deemed transaction costs) and (ii) the
Refinancing lender approves the tenancy in common structure agreed to by
TriBridge Member and BR Member. If the Conversion is effectuated in connection
with a Refinancing, any distributions of Refinancing loan proceeds following the
payoff of the Construction Loan shall be distributed in accordance with Section
9.02. TriBridge Member shall solely bear the costs and expenses associated with
the Conversion. If the Refinancing lender’s appraised value is not sufficient to
meet the Conversion Hurdle Return or if the Refinancing lender disapproves of
the tenancy in common structure, the Refinancing may proceed in accordance with
Section 6.05(d).

 

(c)In connection with any sale or other disposition of the Project prior to a
Conversion (a “Disposition”), if the net proceeds would be at least sufficient
to allow BR Member to realize the Conversion Hurdle Return upon such
Disposition, then TriBridge Member may elect to effectuate a Conversion as set
forth in Section 6.07(a). If the Conversion is effectuated in connection with a
Disposition, the Conversion Split shall apply for all distributions and all
customary closing costs, but TriBridge Member shall solely bear the costs and
expenses associated with the Conversion.

 

 34 

 

  

(d)In lieu of Conversion, or at any time after TriBridge Member has been removed
as Management Company for any reason other than a For Cause Termination, the
parties agree to discuss in good faith the possibility of permitting, at
TriBridge Member’s election, the redemption of TriBridge from the Company in
exchange for common units of limited partnership interest in Bluerock
Residential Holdings, L.P. equal to the extrapolated value of TriBridge
Co-Tenant’s interest in the Project based on the Determined Value.

 

(e)In connection with any Conversion pursuant to this Section 6.07:

 

i.Although the intention of effectuating a Conversion is to divide the Project
as a tenancy in common where BR Co-Tenant owns a seventy-five percent (75%)
tenant in common interest in the Project and TriBridge Co-Tenant owns a
twenty-five percent (25%) tenant in common interest in the Project, the Members
acknowledge that the Brown Co-Tenants may own a separate interest in the Project
following Conversion, which will reduce TriBridge Co-Tenant’s TIC Interest
commensurately, and as such will be permitted by the Members if it does not
adversely affect the economics under Section 6.07(a), (b) or (c) and does not
adversely affect the Company’s or Borrower’s ability to close a Refinancing.

 

ii.Any TriBridge Co-Tenant shall be managed by a newly formed entity comprised
of BR Member or its Affiliate (the "BR Co-Tenant Manager”), which shall afford
the Bluerock Co-Tenant Manager the right to make decisions on behalf of the
TriBridge Co-Tenant to the extent that BR Member would have decision making
authority within the Company absent the Conversion (for avoidance of doubt,
after the Conversion, none of TriBridge Member and/or TriBridge Co-Tenants shall
have any rights under Sections 7.07 or 12.06, or in connection with the TIC
Agreement or any Brown TIC Management Agreement); provided, however, TriBridge
Member shall retain the right to determine whether the TriBridge Co-Tenant
wishes to consummate a tax-deferred exchange under Section 1031 of the Internal
Revenue Code following any Disposition of the Project; and the BR Co-Tenant
Manager shall be automatically removed from the TriBridge Co-Tenant upon any
such Disposition. BR Co-Tenant Manager shall be fully indemnified and held
harmless by TriBridge Co-Tenant for any losses or damages incurred by BR
Co-Tenant Manager arising from its role as manager of TriBridge Co-Tenant,
except for such losses or damages arising from its own fraud, bad faith or gross
negligence resulting in material adverse harm to the TriBridge Co-Tenant or its
members.

 

iii.Any rights and all obligations of any of the Brown Co-Tenants shall be
subject to a form of tenancy in common management agreement which vests in favor
of the BR Member (or an Affiliate thereof) the ability to fully “control” the
Project (notwithstanding any TIC Agreement), which control may manifest through
the creation of a manager entity, wholly owned by the Company, which shall be
appointed a manager of the Brown-Co-Tenants for the duration of time that the
Brown Co-Tenants own the Project, for purposes of exerting such control. If the
parties (including the Brown Co-Tenants) are unable to mutually agree upon a
form of tenancy in common management agreement, then, notwithstanding any
contrary provision of this Agreement, the Conversion may not occur.

 

 35 

 

  

ARTICLE 7.

MEETINGS OF MEMBERS

 

7.01Meetings. Meetings of the Members, for any purpose or purposes, may be
called by the Managers or any Member.

 

7.02Place of Meetings. The Persons calling any meeting may designate any place
in Atlanta, Georgia as the place of meeting for any meeting of the Members. If
no designation is made, the place of meeting shall be the principal executive
office of the Company in the State of Georgia.

 

7.03Notice of Meetings. Written notice stating the place, day and hour of the
meeting and the purpose or purposes for which the meeting is called shall be
delivered not less than two (2) nor more than five (5) days before the date of
the meeting, either personally or by mail, by or at the direction of the
Managers or Person calling the meeting, to each Member entitled to vote at such
meeting. If mailed, such notice shall be deemed to be delivered two (2) calendar
days after being deposited in the United States mail, addressed to the Member at
its address as it appears on the books of the Company, with postage thereon
prepaid. Notice provided in accordance with this Section shall be effective
notwithstanding anything in the Act to the contrary.

 

7.04Meeting of all Members. If all of the Members shall meet at any time and
place, either within or outside of the State of Georgia, and consent to the
holding of a meeting at such time and place, such meeting shall be valid without
call or notice, and at such meeting any lawful action may be taken.

 

7.05Record Date. For the purpose of determining Members entitled to notice of or
to vote at any meeting of Members or any adjournment thereof, or Members
entitled to receive payment of any distribution, or in order to make a
determination of Members for any other purpose, the date on which notice of the
meeting is mailed or the date on which such distribution is made, as the case
may be, shall be the record date for such determination of Members unless the
Managers shall otherwise specify another record date. When a determination of
Members entitled to vote at any meeting of Members has been made as provided in
this Section, such determination shall apply to any adjournment thereof.

 

7.06Quorum. All of the Members, represented in person or by proxy, shall
constitute a quorum at any meeting of Members.

 

7.07Manner of Acting. The affirmative vote of the TriBridge Member and the BR
Member shall be required to approve these actions in their reasonable discretion
(each, a “Major Decision”):

 

 36 

 

  

(a)          do any act (x) in contravention of the Company’s Certificate of
Formation or this Operating Agreement or the Borrower’s organizational
documents, the Act or any other law, rule, regulation or requirement of any
governmental authority or agency, or (y) to amend the Company’s Certificate of
Formation, Operating Agreement or the Borrower’s organizational documents;

 

(b)          do any act not specifically authorized herein which would make it
impossible or impractical to own the Project or to otherwise carry on the
ordinary business of the Company or the Borrower;

 

(c)          possess any property of the Company or assign the rights of the
Company in any specific property of the Company for other than a Company
purpose;

 

(d)          change or reorganize the Company or Borrower into any other legal
form or to cause any merger of the Company or Borrower with another entity;

 

(e)          commence, or respond to, or settle any litigation involving the
Company, the Borrower or the Project in amounts in excess of $25,000;

 

(f)           consent to, authorize or effect the commencement of proceeding for
a Company or Borrower Bankruptcy;

 

(g)          permit or cause the Company or the Borrower to purchase or invest
in real property other than acquiring the Property in accordance with the
Contribution Agreement. With respect to the Property, the Members agree that
notwithstanding anything herein to the contrary the Management Committee shall
have the sole right on behalf of the Company to cause the Company and Borrower
to close under the Contribution Agreement and/or to enforce the Company’s and
Borrower’s remedies thereunder if either the TriBridge Member or Current Owner
fails or refuses to close thereunder or if the conditions precedent to the
Company’s and Borrower’s obligation to close set forth therein (collectively,
the “Closing Conditions”) are not timely satisfied; provided however, it shall
be a Major Decision to determine on behalf of Borrower and the Company not to
close on the Property under the Contribution Agreement if all Closing Conditions
have been satisfied and the TriBridge Member and Current Owner are otherwise
ready, willing and able to do so thereunder. The terms of the Cost Sharing
Agreement shall be applicable in the event of any termination of the
Contribution Agreement.

 

(h)          make loans using funds of the Company or Borrower;

 

(i)           except as expressly provided in Section 12.02, the admission of
additional Members to the Company or to Borrower;

 

(j)           enter into or cause the Borrower to enter into any transaction
with a Member and/or any Affiliate thereof, except as expressly authorized
herein;

 

(k)          in the event of a fire, other casualty or partial condemnation of
the Project, a determination whether to construct or reconstruct improvements
located in the Project, where such construction or reconstruction would cost in
excess of One Hundred Thousand Dollars ($100,000) and is not required under the
terms and provisions of any Loan or lease affecting the damaged or condemned
portion of the Project in question;

 

 37 

 

  

(l)           make any expenditure or incur any obligation that varies from the
Total Project Budget or Operating Budget, as applicable (except as otherwise set
forth in clauses (p), (q) and (r) below));

 

(m)         take any action which would cause a default under the Construction
Loan or any subsequent Loan or that would otherwise reasonably be expected to
expose the TriBridge Member, BR Member or any Affiliate thereof to liability
under any Loan Guaranty;

 

(n)          approve any Operating Budget or make any modifications thereto
(except as otherwise set forth in clauses (p), (q) and (r) below);

 

(o)          changes to the Company’s or Borrower’s business plan, leasing
strategy, rental rates (subject to approved use of daily pricing software),
etc.;

 

(p)          create or incur any debt or enter into any one or more agreements
or contractual commitments, on behalf of the Project exceeding in the aggregate
for any one year, $50,000 (other than such items which are a part of an Approved
Budget or as set out in clauses (q) and (r) below). For avoidance of doubt, this
Section shall not apply to Refinancings or matters arising under Section
6.05(e)(iii) or (iv), or the entering into of subcontractor agreements governed
in the manner set forth in clauses (q) and (r) below).

 

(q)          any revisions, modifications to, or deviations from the Estimated
Budget and/or the Total Project Budget; provided, however, TriBridge Member will
have the right, without BR Member’s consent, to deviate from the Total Project
Budget up to $350,000.00 in the aggregate with respect to changes to the Plans
(as defined in clause (r) below) that are not Material Changes (as defined in
clause (r) below);

 

(r)           any material modification or further material development of the
preliminary drawings for the Project, or the final bid set of construction
drawings and specifications (collectively, such approved plans, drawings and
specifications, the “Plans”), and any Material Changes (defined below) to the
final Plans. “Material Change” to the final Plans will mean any individual
change to the Plans which results in the Company or Borrower incurring costs in
excess of $75,000 per occurrence (up to $350,000.00 in the aggregate). The
TriBridge Member shall have the right to make changes to the Plans which are not
Material Changes without the consent of the BR Member. Should TriBridge Member
present any Material Change to BR Member for approval as required hereunder, BR
Member shall either approve or disapprove such Material Change to the Plans
within ten (10) business days of the receipt of all information requested by BR
Member in connection with such request for approval. Any disapproval by BR
Member will include a statement of BR Member’s reasons for such disapproval. If
BR Member fails to respond within such ten (10) business day period, such
request will be deemed approved;

 

 38 

 

  

(s)          select the general contractor or any co-developer for the Project,
the Members agreeing to approve Cambridge Swinerton Builders, Inc. as the
general contractor of the Project;

 

(t)           approve the GMP Contract for the completion of the Project and any
other material agreement related thereto; provided, that, for avoidance of
doubt, BR Member’s approval will not be required with respect to the selection
of subcontractors or the subcontracts entered into with such subcontractors as
long as such subcontracts are in compliance with the Total Project Budget;

 

(u)          except in connection with a Refinancing (governed by Section
6.05(d)), or an exercise of rights under Section 6.05(e)(iii) or (iv), any sale
of the Project, refinancing or restructuring of a Loan or any other capital
transaction involving the Project or the Company;

 

(v)          determination of Reserves; and

 

(w)         except as set forth in Section 6.05(e) or Section 8.04, issuing any
capital call.

 

7.08Major Decisions From and After Conversion. Notwithstanding Section 7.07,
from and after a Conversion, BR Member shall have the right to make all Major
Decisions without the approval or consent of TriBridge Member and the buy/sell
provisions set forth in Section 12.06 shall cease to be effective and
enforceable; provided, however, notwithstanding the foregoing, the rights of the
TriBridge Member pursuant to Section 6.05(e) shall not, by virtue of this
Section 7.08, be affected following a Conversion.

 

7.09Enforcement of Rights under Development Agreement and Management Agreement.
Notwithstanding any other provision of this Agreement, including without
limitation Section 7.07, BR Member shall have the sole right to act on behalf of
the Company or Borrower (either as Manager or through the Management Committee)
with respect to the enforcement of rights by the Company or Borrower under the
Development Agreement and Management Agreement.

 

7.010Proxies. A Member may vote in person or by proxy executed in writing by the
Member or by a duly authorized attorney-in-fact. Such written proxy shall be
delivered to the Company.

 

7.011Action by Members Without a Meeting. Action required or permitted to be
taken by the Members at a meeting may be taken without a meeting if the action
is evidenced by one or more written consents describing the action taken, signed
by all of the Members. Action take under this Section is effective when the
Members required to approve such action have signed the consent, unless the
consent specifies a different effective date. The record date for determining
Members entitled to take action without a meeting shall be the date the first
Member signs a written consent.

 

7.012Waiver of Notice. Pursuant to Section 18-302(c) of the Act, when any notice
is required to be given to any Member, a waiver thereof in writing signed by the
person entitled to such notice, whether before, at, or after the time stated
therein, shall be equivalent to the giving of such notice.

 

 39 

 

  

7.013Meeting by Telephone; Action by Consent. Pursuant to Section 18-302(d) of
the Act, Members may also meet by conference telephone call if all Members can
hear one another on such call and the requisite notice is given or waived.

 

7.014Notwithstanding any contrary or inconsistent provision in this Agreement,
in the event that Final Concurrent Site Plan Review approval by the City of
Raleigh, North Carolina with regard to Lots 1 through 6 of the Villages of Lake
Boone Trail, as shown in Map Book 2015, Page 2011 of the records of Wake County,
North Carolina (the “Final Approval”) is not obtained by March 31, 2016, or if
it becomes definitively apparent prior to that date that the Final Approval will
not be forthcoming in the form requested (in either case, a “Failure to Obtain
Final Approval”), then, only to the extent Timely Approval Right Notice (as
defined below) has been issued (a) the Management Committee shall have the right
on behalf of the Company to cause the Company and Borrower to sell the Project
on commercially reasonable terms; provided however, if the Management Committee
determines to do so, the Company and Borrower shall use commercially reasonable
efforts to seek to sell the Project for its maximum available fair market value
or (b) the BR Member shall have the right to initiate (and it solely shall be
entitled to initiate) the Buy/Sell provisions set forth in Section 12.06 (said
rights collectively referred to herein as the "Failure to Obtain Final Approval
Rights"). TriBridge Member shall be given written notice of any intention to
exercise any such Failure to Obtain Final Approval Right on or before April 5,
2015 ("Timely Approval Right Notice"), in which case, if Timely Approval Right
Notice is timely given, the right to exercise any Failure to Obtain Final
Approval Right may be extinguished by the TriBridge Member (a "TBR
Extinguishment") by the TriBridge Member repaying to the BR Member on or before
April 20, 2016 cash in an amount equal to the BR Member's unreturned Capital
Contribution and accrued returns thereon. For the avoidance of doubt, the TBR
Extinguishment right can only be triggered by the Management Committee or the BR
Member giving the Timely Approval Right Notice, and is not an independent buyout
right in favor of the TriBridge Member. In the event the TriBridge Member does
not timely exercise and perform its TBR Extinguishment right, and the Management
Committee goes forward with a sale of the Project, then, upon such subsequent
sale, the Company shall distribute the net proceeds as provided in Section 9.01
above.

 

 40 

 

  

ARTICLE 8.

CONTRIBUTIONS TO THE COMPANY AND CAPITAL ACCOUNTS

 

8.01Members’ Initial Capital Contributions. Not later than the closing of the
Contribution Agreement, each Member shall contribute such amount of cash or
property as will constitute an allocation under the Capital Percentages to the
BR Member and to the TriBridge Member, respectively, of the required equity to
close under the Contribution Agreement and fund the development of the Project
as governed by the Estimated Budget or Total Project Budget, as applicable, and
at such time the Members shall insert the applicable figures in Exhibit “A”
hereto (including the contribution by the BR Member and the TriBridge Member for
the Acquisition Fee and/or by the BR Member for the Financing Fee, as
applicable) (the “Initial Capital Contributions”). The Members acknowledge and
agree that, for purposes of all IRR calculations on all Initial Capital
Contributions, the date of initial funding shall be deemed to be September 15,
2015. The Members further acknowledge and agree that all costs related to the
pursuit of the Project under the Cost-Sharing Agreement previously incurred by a
Member or its Affiliate either (i) shall be deemed an Initial Capital
Contribution of such Member and reduce the amount otherwise to be contributed by
it to the Company or (ii) shall be refunded to such Member.

 

The Members acknowledge that, simultaneously with the closing under the
Contribution Agreement, the TriBridge Member will be making its Initial Capital
Contribution to the Company as a contribution of 100% of the fee simple interest
in the Property, subject to and encumbered only by the indebtedness set forth on
Exhibit D hereto (the "Property Indebtedness"), with a value (net of such
Property Indebtedness) of $1,200,000.00 (the "TBR Net Initial Capital Value"),
and that the TriBridge Member shall receive a credit in the amount of the TBR
Net Initial Capital Value towards its Initial Capital Contribution upon the
contribution of the Property to the Company as provided under the Contribution
Agreement. The Members acknowledge that 100% of the agreed value of the Initial
Capital Contribution made by the TriBridge Member is attributable to the
Property as and when contributed. The Members acknowledge and agree that,
simultaneously with the closing under the Contribution Agreement (including the
TriBridge Member causing the Current Owner to contribute ownership of the
Property to the TriBridge Member and then the TriBridge Member’s immediate
contribution of ownership of the Property to Borrower), a portion of the BR
Member's Initial Capital Contribution in the amount of the Property Indebtedness
shall be distributed by the Company to Borrower, whereupon the Borrower shall
repay the Property Indebtedness as a condition of the Company’s and Borrower's
acquisition of the Property under the Contribution Agreement; provided, however,
to the extent Current Owner fails to pay such amounts (i.e. other than the
Property Indebtedness) required to payoff and discharge the Deed of Trust (as
defined in Exhibit D hereto) at the Disbursement Closing (as defined in the
Contribution Agreement), then Borrower shall have no obligation to repay the
Property Indebtedness.

 

The Members acknowledge that this Agreement is being executed prior to the
closing of the Contribution Agreement. Accordingly, the amounts of each Member's
Initial Capital Contribution are subject to finalization of the Total Project
Budget, the amount of the Construction Loan, and all pre-development costs and
costs to close under the Contribution Agreement; it in all events being the
intention of the Members that (excluding the impact of BR Member solely funding
the equity required to pay the Financing Fee, if applicable) they shall
economically allocate as their respective Initial Capital Contributions the
amount of required equity based on their respective Capital Percentages, with
respect to which the BR Member acknowledges the TriBridge Member may meet its
obligation by contributing the Property and adjusting the amount paid on the
Property Indebtedness so as to constitute a true 10% contribution of value. For
example, should the amount of capital required from the TriBridge Member
pursuant to this Section 8.01 change between the date of the execution of this
Agreement and the finalization of the amounts noted above, then the Property
Indebtedness shall be adjusted to result in either a greater or lesser amount
(as applicable) of TBR Net Initial Capital Value, which amount shall correspond
to the amount of capital required of the TriBridge Member contemplated in this
Section 8.01; provided, however, that under no circumstances shall the sum of
the Property Indebtedness and the TBR Net Initial Capital Value exceed
$5,469,200.00 without the sole approval of the BR Member.

 

 41 

 

  

8.02Additional Contributions. Except as set forth in Section 6.05(e) or this
Article 8, no Member shall be required to make any Capital Contributions to the
Company.

 

8.03Loans to Company. To the extent approved by the Managers and Members
pursuant to Section 7.07, any Member may make a secured or unsecured loan to the
Company or the Borrower.

 

8.04Additional Capital Contributions.

 

(a)          Permitted Overruns and Soft Cost Overruns. Except as separately
addressed in Section 8.04(b) for Hard Cost Overruns, in the event the Borrower
is reasonably expected to incur a Permitted Overrun or Soft Cost Overrun not
caused by a Default Action of the TriBridge Member, the BR Member or their
respective Affiliates, and the incurrence of such cost is expected to result in
the Borrower or the Company having an imminent cash deficit, and such funds are
not obtained pursuant to Section 8.03 above, the TriBridge Member as Manager
shall in the first instance determine the amount of required funds (but if it
fails to timely do so, the BR Member as Manager may do so), and shall notify the
Management Committee of same and recommend that the Management Committee make a
request for a capital call for such funds pursuant to this Section 8.04(a). Upon
the receipt of the recommendation, the Management Committee shall evaluate such
recommendation in good faith and shall determine whether such capital call is
reasonably required under the circumstances. In the event that the Management
Committee determines that it is appropriate to make such capital call the
Management Committee shall so notify the Members, and the TriBridge Member and
the BR Member shall have fifteen (15) days to make Capital Contributions in the
amount of: (1) in the instance of additional capital for a Permitted Overrun, of
its pro-rata share (i.e. based upon its Capital Percentage) of the necessary
funds; and (2) in the instance of additional capital for a Soft Cost Overrun,
fifty percent (50%) by BR Member and fifty percent (50%) by TriBridge Member
(each, an “Additional Capital Contribution”). Notwithstanding the foregoing,
should the Management Committee fail to reasonably and timely determine that a
call for capital is required pursuant to this Section 8.04(a), the TriBridge
Member, as Manager may, in the place of the Management Committee, make the call
for capital to the Members; and further notwithstanding the foregoing, either
Member may make the call for capital contemplated in this Section 8.04(a) if
doing so pursuant to Section 6.05(e). All such Additional Capital Contributions
shall be entitled to receive an Additional Capital Contribution Priority Return.

 

 42 

 

  

Notwithstanding the foregoing: (i) the TriBridge Member must on its own account
solely fund into the Company any capital call attributable to any Permitted
Overrun or Soft Cost Overrun caused by, or any other additional capital required
by the Company or the Borrower because of, a Default Action of the TriBridge
Member or its Affiliates or a default by TriBridge Member or one of its
Affiliates under the Development Agreement or Management Agreement (a “Mandatory
TriBridge Cost Overrun Funding Obligation”) (to be paid back as provided in
Section 9.01(d) or 9.02(d) below, as applicable, but without any interest or
return thereon); and (ii) the BR Member must on its own account solely fund into
the Company any capital call attributable to any Permitted Overrun or Soft Cost
Overrun caused by, or any other additional capital required by the Company or
the Borrower because of, a Default Action of the BR Member or its Affiliates (a
“Mandatory BR Cost Overrun Funding Obligation” and, generically with the
Mandatory TriBridge Cost Overrun Funding Obligation, the “Mandatory Cost Overrun
Funding Obligation”) (to be paid back as provided in Section 9.01(d) and 9.02(d)
below, but without any interest or return thereon).

 

(b)          Hard Cost Overruns. In the event the Borrower is reasonably
expected to incur a Hard Cost Overrun (following application of any available
contingency reserve and cost savings to offset the Hard Cost Overrun as
permitted by the Construction Lender), the TriBridge Member as Manager shall
determine the amount of required funds to satisfy the Hard Cost Overrun,
inclusive of Hard Cost Overrun Exceptions (but if it does not reasonably or
timely act, BR Member as Manager may do so), and shall promptly notify the
Management Committee of same and recommend that the Management Committee make a
capital call for such funds pursuant to this Section 8.04(b). Upon the receipt
of the recommendation with respect to any such Hard Cost Overrun, the Management
Committee shall evaluate such recommendation in good faith and shall determine
whether such capital call is reasonably required under the circumstances. In the
event that the Management Committee elects to make such capital call, it shall
so notify the Members, and (i) TriBridge Member shall be required to fund one
hundred percent (100%) of the Hard Cost Overrun, exclusive of any Hard Cost
Overrun Exceptions, as a Mandatory TriBridge Cost Overrun Funding Obligation,
within fifteen (15) days of notification, and (ii) TriBridge Member and BR
Member shall have fifteen (15) days from notification to make an Additional
Capital Contribution equal to its pro-rata share (i.e. based upon its Capital
Percentage) of the necessary funds to satisfy any Hard Cost Overrun Exceptions.
All Additional Capital Contributions pursuant to clause (ii) in the foregoing
sentence shall be entitled to receive an Additional Capital Contribution
Priority Return. The Mandatory TriBridge Cost Overrun Funding Obligation shall
be paid back as provided in Section 9.01(d) and 9.02(d) below, but without any
interest or return thereon.

 

(c)          Failure to Make Additional Capital Contributions. In the event a
Member fails to make all of its Additional Capital Contribution (“Defaulting
Member”) as required in Section 6.05(e)(i), Section 8.04(a), Section 8.04(b),
Section 8.04(e) or Section 8.04(f) on the due date (the “Contribution Default
Date”), the following shall apply (noting, however, that any failure to meet any
required Mandatory Cost Overrun Funding Obligation is separately addressed under
Section 8.04(d) below):

 

(i)            the Defaulting Member’s voting rights and rights to participate
in the management of the business of the Company (including but not limited to
as a Manager for Management Committee participation, and for Major Decisions)
shall automatically be suspended until paid in full; and

 

 43 

 

  

(ii)           the non-Defaulting Member(s) may (but shall not be obligated to)
contribute the unpaid portion of the Defaulting Member’s Additional Capital
Contribution (a “Shortfall”) as a shortfall funding (a “Shortfall Funding”). If
there is more than one non-Defaulting Member desiring to make the Shortfall
Funding on behalf of the Defaulting Member to cover the Shortfall, then such
non-Defaulting Members shall be entitled to contribute the Defaulting Member’s
Additional Capital Contribution in such amounts as they may agree among each
other, or, in the absence of such agreement, in proportion to their respective
Capital Percentages. Except with respect to Shortfall Fundings made pursuant to
Section 8.04(d), which shall receive the Priority Contribution Priority Return,
Shortfall Funding contributions are entitled to receive the Shortfall Funding
Priority Return.

 

(d)          In addition to any other rights available under this Agreement, if,
as provided in Section 8.04(c)(ii) above, a non-Defaulting Member contributes a
Shortfall amount on behalf of a Defaulting Member solely in connection with a
Mandatory Cost Overrun Funding Obligation, then the amount so contributed shall
be deemed a “Priority Capital Contribution” pursuant to this Section 8.04(d), in
which case the non-Defaulting Member shall be credited with Priority Capital
Contributions at a 3:1 ratio for each such dollar of Shortfall/Priority Capital
Contribution so made on behalf of the Defaulting Member and shall receive a
Priority Contribution Priority Return. For example, if the TriBridge Member
fails to fund its share of a Mandatory TriBridge Cost Overrun Funding
Obligation, then the BR Member shall have the right but not the obligation to
fund such amount to the Company as a Priority Capital Contribution and, to the
extent that it does, shall be credited at a 3:1 ratio (meaning, for every
$100,000 of Priority Capital Contribution made by the BR Member for that
purpose, the BR Member would be credited with having made $300,000 of Priority
Capital Contributions). For the sake of clarity, this Section 8.04(d) shall not
apply to Additional Capital Contributions required pursuant to Sections
6.05(e)(i), 8.04(a), 8.04(b), 8.04(e) or 8.04(f), unless they otherwise
constitute a Mandatory Cost Overrun Funding Obligation.

 

(e)          Increases in Estimated Budget. In the event of an increase between
the Estimated Budget and the Total Project Budget, BR Member and TriBridge
Member shall each make an Additional Capital Contribution equal to its pro-rata
share (i.e. based upon its Capital Percentage) of the necessary funds to the
extent such increase represents an increase over the Estimated Budget by One
Million Five Hundred Thousand Dollars ($1,500,000.00) or less, with any excess
amount to be funded one hundred percent (100%) by TriBridge Member as a
Mandatory TriBridge Cost Overrun Funding Obligation. Notwithstanding the
foregoing, TriBridge Member shall have the unilateral right to adjust the amount
of the Construction Loan to fund any excess beyond the Initial Capital
Contributions required under the Total Project Budget.

 

(f)           Construction Loan Refinancing Deficiency. Notwithstanding the
foregoing, if in connection with any Refinancing, the amount of the Refinancing
(or to qualify for such Refinancing) is insufficient to fully pay the Minimum
Refinancing Amount (any such deficiency, an "Equity Gap"), then each Member
shall make an Additional Capital Contribution equal to its pro-rata share (i.e.
based upon its Capital Percentage) of the Equity Gap; provided, however, in the
event an Equity Gap exists in connection with a Refinancing that accompanies a
Conversion, BR Member shall make an Additional Capital Contribution equal to
seventy-five percent (75%) of the Equity Gap and TriBridge Member shall make an
Additional Capital Contribution equal to twenty-five percent (25%) of the Equity
Gap (collectively, “Equity Gap Contributions”).

 

 44 

 

  

(g)          Cost Savings. With the approval of the Construction Lender, the
TriBridge Member may reallocate Cost Savings within Hard Costs or Soft Costs to
other line items within either such category of the Total Project Budget
(including the contingency for Hard Costs or Soft Costs) in order to pay for
Hard Cost Overruns before having to make a capital call to pay for such Hard
Cost Overruns or to pay for Soft Cost Overruns before having to make a capital
call to pay for such Soft Cost Overruns. The TriBridge Member shall provide to
the BR Member, on a monthly basis, a list of any proposed Cost Savings to be
reallocated to another line item of the Total Project Budget, identifying the
line item from which the Cost Savings originated and the line item to which the
Cost Savings were reallocated if approved by the Construction Lender. In the
event Construction Lender approves a construction draw on the Construction Loan
to pay the aggregate Cost Savings to Borrower, then in such event TriBridge
Member shall be entitled to one hundred percent (100%) of the proceeds derived
from such funding draw on the Construction Loan up to $250,000, with any excess
amounts to be treated as Capital Proceeds.

 

(h)          The remedies provided in Sections 6.05(e) and 8.04 with respect to
any Member’s failure to make any Additional Capital Contribution shall be the
sole and exclusive remedies of the Non-Defaulting Member for such failure.

 

8.05Withdrawal or Reduction of Members’ Contributions to Capital.

 

(a)          A Member shall not receive out of the Company’s property any part
of such Member’s Capital Contributions until all liabilities of the Company,
except liabilities to Members on account of their Capital Contributions, have
been paid or there remains property of the Company sufficient to pay them.

 

(b)          A Member, irrespective of the nature of such Member’s Capital
Contribution, has only the right to demand and receive cash in return for such
Capital Contribution.

 

8.06Maintenance of Capital Accounts. The Company shall establish and maintain a
Capital Account for each Member and Economic Interest Owner. Each Member’s
Capital Account shall be increased by (a) the amount of any Capital Contribution
contributed by the Member to the Company, (b) the fair market value of any
property, as determined by the Company and the Member by arm’s length agreement
at the time of contribution (net of liabilities assumed by the Company or
subject to which the Company takes such property within the meaning of Section
752 of the Code), and (c) the Member’s share of Profits and of any separately
allocated items of income or gain (including any gain or income allocated to the
Member to reflect the difference between the book value and tax basis of assets
contributed by such Member). Each Member’s Capital Account shall be decreased by
(a) the amount of any money distributed to the Member by the Company (excluding
payments received by a Member from the Company as repayment of a loan by the
Company to the Member), (b) the fair market value of any property distributed to
the Member (net of liabilities of the Company assumed by the Member or subject
to which the Member takes such property within the meaning of Section 752 of the
Code), and (c) the Member’s share of Losses and of any separately allocated
items of deduction or loss (including any loss or deduction allocated to the
Member to reflect the difference between the book value and tax basis of assets
contributed by the Member).

 

 45 

 

  

ARTICLE 9.

DISTRIBUTIONS

 

9.01Distributions Generally. Subject to the applicability of Section and
Schedule 6.05(f), Distributions of Net Cash Flow and Capital Proceeds (other
than from a Refinancing effectuated in connection with a Conversion which shall
be addressed in accordance with Section 9.02 below) shall be distributed and
applied by the Managers in the following order and priority:

 

(a)          First, pari passu to each Member based on its Priority Contribution
Priority Return until paid in full, and then pari passu to each Member based on
its Shortfall Funding Priority Return until paid in full;

 

(b)          Next, pari passu to each Member based on its Additional Capital
Contribution Priority Return until paid in full;

 

(c)          Next, to the Members, pari passu, in accordance with their Capital
Percentages, until such time as the Members have received an Internal Rate of
Return of nine and one-half percent (9.5%) on all Initial Capital Contributions;

 

(d)          Next, on a pari passu basis, to each Member who funded a Mandatory
Cost Overrun Funding Obligations the amount of such Mandatory Cost Overrun
Funding Obligation, without any return thereof;

 

(e)          Next, eighty percent (80.0%) to the BR Member and twenty percent
(20.0%) to the TriBridge Member, until such time as the BR Member has received
an Internal Rate of Return on all Initial Capital Contributions of twelve
percent (12%); and

 

(f)          Next, seventy percent (70.0%) to the BR Member and thirty percent
(30.0%) to the TriBridge Member, until such time as the BR Member has received
an Internal Rate of Return on all Initial Capital Contributions of sixteen
percent (16%); and

 

(g)          Thereafter, fifty percent (50.0%) to BR Member and fifty percent
(50.0%) to TriBridge Member.

 

9.02Distributions of Capital Proceeds from a Refinancing in Connection with
Conversion. Subject to the applicability of Section and Schedule 6.05(f),
Distributions of Capital Proceeds from a Refinancing effectuated in connection
with a Conversion shall be distributed and applied by the Managers in the
following order and priority:

 

 46 

 



 

(a)          First, pari passu to each Co-Tenant based on its Priority
Contribution Priority Return until paid in full, and then pari passu to each
Co-Tenant based on its Shortfall Funding Priority Return until paid in full;

 

(b)          Next, pari passu to each Co-Tenant based on its Additional Capital
Contribution Priority Return until paid in full;

 

(c)         Next, seventy-five percent (75%) to the BR Co-Tenant and twenty-five
percent (25%) to the TriBridge Co-Tenant until a nine and one-half percent
(9.5%) annualized return on the BR Co-Tenant’s Initial Capital Contribution has
been paid in full;

 

(d)         Next, on a pari passu basis, to each Member who funded a Mandatory
Cost Overrun Funding Obligations the amount of such Mandatory Cost Overrun
Funding Obligation, without any return thereof;

 

(e)          Next, the remainder seventy-five percent (75%) to BR Co-Tenant and
twenty-five percent (25%) to the TriBridge Co-Tenant.

 

[The Members agree that the TIC Agreement to be entered into in connection with
a Conversion shall contain a provision substantively similar to this Section
9.02 (whereby distributions of Capital Proceeds and Net Cash Flow shall occur
pursuant to this Section 9.02) and incorporate all applicable definitions.]

 

9.03Limitation Upon Distributions. No distribution shall be made to Members if
prohibited by Section 18-607 of the Act.

 

9.04Interest On and Return of Capital Contributions. No Member shall be entitled
to interest on its Capital Contribution or to return of its Capital
Contribution, except as otherwise specifically provided for herein.

 

ARTICLE 10.

ALLOCATIONS OF NET PROFITS AND NET LOSSES

 

10.01Allocation of Profits and Losses. Profits and Losses for any Fiscal Year or
other period of the Company will be allocated to the Members as follows:

 

(a)          Allocations of Profits and Losses for Capital Account Purposes.
After giving effect to the special allocations set forth in Sections 10.02 and
10.03, Profits and Losses of the Company for any Fiscal Year or portion thereof
shall be allocated among the Capital Accounts of the Members in such a manner
that would cause, to the extent possible, the Capital Accounts of the Members as
of the end of a Fiscal Year or portion thereof, after adjustment for all
contributions and distributions during the year, and after adjustment for the
special allocations set forth in Sections 10.02 and 10.03 (including the
allocations of such Members’ shares of the “partnership minimum gain” and
“partner nonrecourse debt minimum gain” (as such terms are used in Regulation
Section 1.704-2) not otherwise required to be taken into account during such
period), to equal the aggregate distributions that the Members would be entitled
to receive pursuant to Section 9.01 and/or 9.02, as applicable, in each case
determined as if (i) all assets of the Company, including cash, were sold for
their Gross Asset Values (which, for the avoidance of doubt, shall not be
“booked up” to fair market value for this purpose outside of an actual
liquidation), (ii) all Company liabilities, including the Company’s share of any
liability of any entity treated as a partnership for U.S. federal income tax
purposes in which the Company is a partner, were satisfied in cash according to
their terms (each nonrecourse liability is limited to the book value of the
assets securing such liability) and (iii) the remaining proceeds were
distributed in accordance with Section 9.01. The Managers, based on the advice
of the Company’s tax advisors, shall have the authority to correct or adjust any
allocation provision hereunder as it determines to be necessary or appropriate
(and not unfairly discriminatory against any Member) for such allocations, in
the aggregate, to be made in the manner provided in the first sentence of this
Section 10.01.

 

 47 

 

  

(b)          Limitations on Losses for Capital Account Purposes. Notwithstanding
anything in Section 10.01(a) to the contrary, the Managers will not allocate any
item of loss or deduction to a Member that would cause or increase a deficit
balance in such Member’s Capital Account (as increased by such Member’s share of
“partnership minimum gain” and “partner nonrecourse debt minimum gain”, as such
terms are defined in Regulations Section 1.704-2 and applied to the Members of
the Company), and will make special allocations of the Profits or Losses of the
Company among the Members as necessary to cause the allocations under this
Section 10.01 to be respected under Code Section 704(b) and Regulations
Section 1.704 1(b)(1). The Managers shall, to the extent possible and in
whatever manner they deem appropriate, make subsequent curative allocations of
other items of income, gain, loss and deduction to offset any such special tax
allocations.

 

10.02Special Allocations. The following special allocations shall be made in the
following order:

 

(a)          Minimum Gain Chargeback. Notwithstanding any other provision of
this Article 10, if there is a net decrease in Company Minimum Gain during any
Company Fiscal Year, each Member shall be specially allocated items of Company
income and gain for such year (and, if necessary, subsequent years) in an amount
equal to such Member’s share of the net decrease in Company Minimum Gain,
determined in accordance with Regulations Section 1.704-2(g). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Member pursuant thereto. The items to
be so allocated shall be determined in accordance with Section 1.704-2(f) of the
Regulations. This Section 10.02(a) is intended to comply with the minimum gain
chargeback requirement in such Section of the Regulations and shall be
interpreted consistently therewith.

 

(b)          Member Minimum Gain Chargeback. Notwithstanding any other provision
of this Article 10, except Section 10.02(a), if there is a net decrease in
Member Minimum Gain attributable to a Member Nonrecourse Debt during any Company
Fiscal Year, each Member who has a share of the Member Minimum Gain attributable
to such Member Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Company income and
gain for such year (and, if necessary, subsequent years) in an amount equal to
such Member’s share of the net decrease in Company Minimum Gain attributable to
such Member Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(4). Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
Member pursuant thereto. The items to be so allocated shall be determined in
accordance with Section 1.704-2(i)(4) of the Regulations. This Section 10.02(b)
is intended to comply with the minimum gain chargeback requirement in such
Section of the Regulations and shall be interpreted consistently therewith.

 

 48 

 

  

(c)          Qualified Income Offset. In the event any Member unexpectedly
receives any adjustments, allocations, or Distributions described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5), or (6), items of Company income and gain
shall be specially allocated to each such Member in an amount and manner
sufficient to eliminate, to the extent required by the Regulations, the Adjusted
Capital Account Deficit of such Member as quickly as possible, provided that an
allocation pursuant to this Section 10.02(c) shall be made if and only to the
extent that such Member would have an Adjusted Capital Account Deficit after all
other allocations provided for in this Article 10 have been tentatively made as
if this Section 10.02(c) were not in the Agreement.

 

(d)          Gross Income Allocation. In the event any Member has a deficit
Capital Account at the end of any Company Fiscal Year that is in excess of the
sum of (i) the amount such Member is obligated to restore, and (ii) the amount
such Member is deemed to be obligated to restore pursuant to the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such
Member shall be specially allocated items of Company income and gain in the
amount of such excess as quickly as possible, provided that an allocation
pursuant to this Section 10.02(d) shall be made if and only to the extent that
such Member would have a deficit Capital Account in excess of such sum after all
other allocations provided for in this Article 10 have been tentatively made as
if Section 10.02(c) hereof and this Section 10.02(d) were not in the Agreement.

 

(e)          Nonrecourse Deductions. Nonrecourse Deductions for any fiscal year
or other period shall be specially allocated to the Members in accordance with
their respective Capital Percentages.

 

(f)          Member Nonrecourse Deductions. Any Member Nonrecourse Deductions
for any fiscal year or other period shall be specially allocated to the Member
who bears the economic risk of loss with respect to the Member Nonrecourse Debt
to which such Member Nonrecourse Deductions are attributable in accordance with
Regulations Section 1.704-2(i).

 

(g)          Section 754 Adjustment. To the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment to the Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis) and such gain or loss shall be
specially allocated to the Members in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
Section of the Regulations.

 

 49 

 

  

10.03Curative Allocations.

 

(a)           The allocations set forth in Sections 10.01(b) and 10.2 (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Regulations. It is the intent of the Members that, to the extent possible,
all Regulatory Allocations shall be offset either with other Regulatory
Allocations or with special allocations of other items of Company income, gain,
loss or deduction pursuant to this Section 10.03. Therefore, notwithstanding any
other provision of this Article 10 (other than the Regulatory Allocations), the
Managers shall make such offsetting special allocations of Company income, gain,
loss or deduction in whatever manner they determine appropriate so that, after
such offsetting allocations are made, each Member’s Capital Account balance is,
to the extent possible, equal to the Capital Account balance such Member would
have had if the Regulatory Allocations were not part of the Agreement and all
Company items were allocated pursuant to Section 10.01.

 

(b)          The Managers shall have reasonable discretion, with respect to each
Company Fiscal Year, to (i) apply the provisions of Section 10.03(a) hereof in
whatever manner is likely to minimize the economic distortions that might
otherwise result from the Regulatory Allocations, and (ii) divide all
allocations pursuant to Section 10.03(a) hereof among the Members in a manner
that is likely to minimize such economic distortions.

 

10.04Tax Allocations.

 

(a)          Except as set forth in this Section 10.04, allocations for income
tax purposes of items of income, gain, loss, deduction, and credits, and basis
therefor, shall be made in the same manner as allocations for book purposes set
forth in Sections 10.01, 10.02 and 10.03 hereof. In applying this Section 10.04,
each item of income, gain, expense and loss for a period not specially allocated
shall be allocated in the same proportions as the allocation of Profits and
Losses for such period.

 

(b)          In the event of a contribution of property other than cash to the
Company, income, gain, loss and deduction with respect to such contributed
property shall be shared among the Members for tax purposes so as to take
account of the variation between the basis of the property to the Company and
its fair market value at the time of contribution in accordance with Code
Section 704(c) and the Regulations thereunder.

 

(c)          In the event the book value of any Company asset is adjusted to
equal its fair market value in accordance with Regulations Sections
1.704-1(b)(2)(iv)(d) and 1.704-1(b)(2)(iv)(f), subsequent allocations of income,
gain, loss and deduction with respect to such asset shall take into account any
variation between the adjusted basis of such asset for federal income tax
purposes and its fair market value pursuant to Code Section 704(c) and the
Regulations thereunder.

 

(d)          In accordance with Sections 704(b) and 704(c) of the Code and
applicable Treasury Regulations, including Treasury Regulations
Section 1.704-1(b)(4)(i), items of income, gain, deduction and loss with respect
to any property that is properly reflected on the books of the Company at a book
value that differs from the adjusted tax basis of such property within the
meaning of the Regulation 1.704-1(b)(2)(iv)(g)(1) (“Book Property”) (and, if
necessary, any other property of the Company) shall, solely for tax purposes, be
allocated among the Members so as to take account of any variation between the
adjusted basis of the Book Property to the Company for federal income tax
purposes and its book value.

 

 50 

 

  

(e)           To the extent of any recapture income resulting from the sale or
other taxable disposition of assets of the Company, the amount of any gain from
such disposition allocated to a Member (or a successor in interest) for federal
income tax purposes pursuant to the above provisions shall be deemed to be
recapture income to the extent that such Member has been allocated or has
claimed any deduction directly or indirectly giving rise to the treatment of
such gain as recapture income.

 

(f)           The items of income, gain, deduction and loss for tax purposes
allocated to the Members pursuant to this Section 10.04 shall not be reflected
in the Members’ Capital Accounts. Any elections or other decisions relating to
such allocations shall be made by the Managers in any manner that reasonably
reflects the purpose and intent of this Agreement and is consistent with the
economic arrangement among the Members.

 

(g)          Pursuant to Treasury Regulations Section 1.752-3(a)(3), the Members
hereby agree to allocate excess nonrecourse liabilities of the Company in
accordance with their respective Capital Percentages.

 

10.05Varying Interest in Company. Allocations to any Member whose Membership
Interest changes during a Company Fiscal Year or to any Member who is a Member
for less than a full Company Fiscal Year, whether by reason of the admission of
a Member, the withdrawal of a Member, a non-pro rata contribution of capital to
the Company or any other event described in Section 706(d)(1) of the Code and
the Regulations issued thereunder, shall be made in accordance with
Section 706(d) of the Code and the Regulations promulgated thereunder to take
into account the varying Interests of the Members in the Company during the
Company Fiscal Year.

 

ARTICLE 11.

BOOKS AND RECORDS

 

11.01Accounting Period. The Company’s accounting period shall be the calendar
year.

 

11.02Records. Proper and complete records and books of accounts shall be kept or
shall be caused to be kept by the Managers in which shall be entered fully and
accurately all transactions and other matters relating to the Company’s business
in such detail and completeness as is customary and usual for businesses of the
type engaged in by the Company. The Company shall keep at its principal place of
business the following records:

 

(a)          A current list of the full name and last known address of each
Member, Economic Interest Owner and Manager;

 

(b)          Copies of records to enable a Member to determine the relative
voting rights, if any, of the Members;

 

 51 

 

  

(c)          A copy of the Certificate of Formation of the Company and all
amendments thereto;

 

(d)          Copies of the Company’s federal, state and local income tax returns
and reports, if any, for the three most recent years;

 

(e)          Copies of the Company’s written Operating Agreement, together with
any amendments thereto;

 

(f)           Copies of any financial statements of the Company for the three
(3) most recent years.

 

The books and records shall at all times be maintained at the principal office
of the Company and shall be open to the reasonable inspection and examination of
the Members, Economic Interest Owners, or their duly authorized representatives
during reasonable business hours.

 

11.03Reports and Financial Statements.

 

(a)          Within fifteen (15) days of the end of each Fiscal Year, the
TriBridge Member shall cause each Member to be furnished with the following
annual reports computed as of the last date of the Fiscal Year: (i) an unaudited
balance sheet of the Company; (ii) an unaudited statement of the Company’s
profit and loss; and (iii) a statement of the Members’ Capital Accounts and
changes therein in such Fiscal Year.

 

(b)          Within fifteen (15) days of the end of each quarter of each Fiscal
Year, the TriBridge Member shall cause to be furnished to the BR Member such
information as reasonably requested by the BR Member, and to the extent not
readily available, which may be reasonably prepared by the TriBridge Member at
the expense of the Company, as is necessary for any REIT Member (whether a
direct or indirect owner) to determine its qualification as a REIT and its
compliance with REIT Requirements as shall be requested by the BR Member.
Further, the TriBridge Member shall cooperate in a reasonable manner at the
request of any Member, at the expense of the Company, to work in good faith with
any designated accountants or auditors of such Member or its Affiliates so that
such Member or its Affiliate is able to comply with any public reporting,
attestation, certification and other requirements under the Securities Exchange
Act of 1934, as amended, applicable to such entity, and to work in good faith
with the designated accountants or auditors of the Member or any of its
Affiliates in connection therewith, including for purposes of testing internal
controls and procedures of such Member or its Affiliates.

 

11.04Tax Returns. The BR Member shall cause the preparation and timely filing of
all tax returns required to be filed by the Company pursuant to the Code and all
other tax returns deemed necessary and required in each jurisdiction in which
the Company does business and shall submit such returns to the Members for their
review, comment and approval at least ten (10) days prior to the due date or
extended due date thereof and shall thereafter cause the same to be filed in a
timely manner (including extensions). No later than the due date or extended due
date, the BR Member shall deliver or cause to be delivered to each Member a copy
of the tax returns for the Company and such Subsidiaries with respect to such
Fiscal Year, together with such information with respect to the Company and such
Subsidiaries as shall be necessary for the preparation by such Member of its
U.S. federal and state income or other tax and information returns.

 

 52 

 

  

ARTICLE 12.

TRANSFERABILITY

 

12.01General Prohibition. Except as provided in Sections 12.02 and 12.06 hereof,
in which event no consent from any party shall be required to effectuate the
transfer(s) described therein, no Member or Economic Interest Owner may assign,
convey, sell, transfer, liquidate, encumber, or in any way alienate
(collectively a “Transfer”), all or any part of its Interest without the prior
written consent of the Members, which consent may be given or withheld in the
sole discretion of any Member; provided, however, that nothing contained herein
shall prohibit any transfers of direct or indirect equity interests in the
TriBridge Member so long as, in the case of the TriBridge Member, such transfers
do not result in a TriBridge Change of Control. Any attempted Transfer of all or
any portion of an Interest without the necessary consent, or as otherwise
permitted hereunder, shall be null and void and shall have no effect whatsoever.
Upon the transfer of a Membership Interest in accordance with this Article 12,
the Capital Percentages of the transferring Member and of the transferee shall
be adjusted accordingly. Notwithstanding anything contained herein to the
contrary, no Transfers shall be permitted that would violate the terms of any
Loan documents.

 

12.02Affiliate Transfers. Notwithstanding anything to the contrary contained in
this Agreement, the following Transfers shall not require the approval set forth
in Section 12.01, to the extent otherwise permissible under the Construction
Loan or any subsequent Loan:

 

(a)          Any Transfer by a BR Member or a Bluerock Transferee of up to one
hundred percent (100%) of its Interest to any Affiliate of Bluerock Real Estate,
L.L.C. to the extent such transferee has sufficient available capital to perform
all obligations of the transferring BR Member which exist or which may arise
under this Agreement, including but not limited to (A) Bluerock Residential
Growth REIT, Inc. (“BR REIT”) or any Person that is directly or indirectly owned
by BR REIT; (B) Bluerock Special Opportunity + Income Fund, LLC (“BR SOIF”) or
any Person that is directly or indirectly owned by BR SOIF; (C) Bluerock Special
Opportunity + Income Fund II, LLC (“BR SOIF II”) or any Person that is directly
or indirectly owned by BR SOIF II, (D) Bluerock Special Opportunity + Income
Fund III, LLC (“BR SOIF III”) or any Person that is directly or indirectly owned
by BR SOIF III, (E) Bluerock Growth Fund, LLC (“BR Growth”) or any Person that
is directly or indirectly owned by BR Growth, and/or (F) Bluerock Growth Fund
II, LLC (“BR Growth II”) or any Person that is directly or indirectly owned by
BR Growth II (collectively, a “Bluerock Transferee”); provided, that, following
the date the BR REIT first acquires a direct or indirect common interest in the
Company or the Project, in all instances, BR REIT shall either retain, direct or
indirectly, more than fifty percent (50%) of the ownership interests in the BR
Member or otherwise retain the power to control, directly or indirectly, the
major activities of BR Member such that BR REIT can consolidate the Project on
its audited financial statements; and

 

 53 

 

  

(b)          Upon Project Completion, any Transfer (other than a Transfer that
would result in a TriBridge Change of Control) by TriBridge Member or a
TriBridge Transferee of up to one hundred percent (100%) of its Interest to any
Affiliate of the TriBridge Member that has sufficient capital to perform the
obligations of the TriBridge Member hereunder (a “TriBridge Transferee”).

 

12.03Conditions of Transfer and Assignment. A transferee of an Interest pursuant
to 12.01 or 12.02 shall become a Member only if the following conditions have
been satisfied:

 

(a)          the transferor, his legal representative or authorized agent must
have executed a written instrument of transfer of such Interest in form and
substance satisfactory to the Managers;

 

(b)          the transferee must have executed a written agreement, in form and
substance satisfactory to the Managers, to assume all of the duties and
obligations of the transferor under this Operating Agreement with respect to the
transferred Interest and to be bound by and subject to all of the terms and
conditions of this Operating Agreement;

 

(c)          the transferor, his legal representative or authorized agent, and
the transferee must have executed a written agreement, in form and substance
satisfactory to the Managers to indemnify and hold the Company, the Managers and
the other Members harmless from and against any loss or liability arising out of
the transfer;

 

(d)          the transferee must have executed such other documents and
instruments as the Managers may deem necessary to effect the admission of the
transferee as a Member; and

 

(e)          unless waived by the Managers, the transferee or the transferor
must have paid the expenses incurred by the Company in connection with the
admission of the transferee to the Company.

 

12.04Transfers of Economic Interest Only. A permitted transferee of an Economic
Interest who does not become a Member shall be an Economic Interest Owner only
and shall be entitled only to the transferor’s Economic Interest to the extent
assigned. Such transferee shall not be entitled to vote on any question
regarding the Company, and the Capital Percentage associated with the
transferred Economic Interest shall not be considered to be outstanding for
voting purposes.

 

12.05Successors as to Economic Rights. References in this Operating Agreement to
Members shall also be deemed to constitute a reference to Economic Interest
Owners where the provision relates to economic rights and obligations. By way of
illustration and not limitation, such provisions would include those regarding
Capital Accounts, distributions, allocations, and contributions. A transferee
shall succeed to the transferor’s Capital Contributions and Capital Account to
the extent related to the Economic Interest transferred, regardless of whether
such transferee becomes a Member.

 

 54 

 

  

12.06Buy/Sell.

 

(a)          In the event the TriBridge Member and BR Member are deadlocked and
are unable to agree unanimously on any Major Decision that requires unanimity
(for avoidance of doubt, the determination of whether to undergo Conversion is
not a Major Decision, but rather an act which the TriBridge Member may take,
subject to the limitations set forth herein, unilaterally), and the TriBridge
Member and BR Member are unable through good faith and the exercise of their
reasonable efforts to break such deadlock for a period of fifteen (15) days
following notice from such Member to the other Member that a deadlock exists
with regard to a Major Decision, the deadlock may be broken by the invocation of
the provisions of this Section 12.06; provided, however, except as otherwise
provided in Section 6.05, this Section 12.06 may be invoked if and only if such
deadlock occurs after the fifth (5th) anniversary of the first date upon which
the Project achieves Project Stabilization. Prior to invoking the provisions of
this Section, the TriBridge Member and BR Member shall in good faith meet within
fifteen (15) days of such deadlock, and use their reasonable efforts to resolve
any disagreements regarding any Major Decision. As used in this Section 12.06,
“deadlock” shall mean the inability of the TriBridge Member and BR Member to
unanimously agree with respect to a Major Decision that requires unanimity.

 

(b)          Either Member may initiate the buy/sell procedure by providing a
written notice (the “Value Notice”) to the other Member. The Member which
initiates the buy/sell procedure, is referred to herein as the “Offeror.” The
Member who receives the Value Notice is referred to herein as the “Offeree.” The
Value Notice shall include an offer by the Offeror to purchase all (and not less
than all) of the Membership Interest(s) owned by the Offeree and an offer by the
Offeror to sell all (and not less than all) of the Membership Interest(s) owned
by the Offeror to the Offeree, based upon an amount representing the Offeror's
estimate of the gross sales price at which the Project would be sold (the
“Stated Amount”), and which shall be used in the calculations of the purchase
price of the Membership Interest(s) pursuant to Section 12.06(e).

 

(c)          The Offeree shall have thirty (30) days from its receipt of the
Value Notice to provide a written notice (the “Election Notice”) to the Offeror
stating either that the Offeree will sell all (and not less than all) its
Membership Interest(s) to the Offeror or that the Offeree will purchase all (and
not less than all) the Offeror’s Membership Interest(s) at the purchase price
referenced in Section 12.06(b) hereof. If the Offeree fails to give a timely
Election Notice, the Offeree shall be deemed to have elected to sell all (and
not less than all) its Membership Interest(s) to the Offeror. The Election
Notice shall specify the date of closing (the “Buy-Sell Closing Date”), which
date shall be at least thirty (30) days after the giving of the Election Notice,
but in any event not later than the ninetieth (90th) day after such notice. If
the Offeree fails to provide an Election Notice, the Buy-Sell Closing Date shall
be held on the first Business Day which is at least ninety (90) days after the
giving of the Value Notice.

 

 55 

 

  

(d)          The Member (or Members) that finally becomes obligated to sell its
or their Membership Interest(s) is sometimes referred to herein collectively as
the “Seller.” The Member that finally becomes obligated to purchase the other
Member’s or Members’ Membership Interest(s) is sometimes referred to herein as
the “Buyer.” Within five (5) business days of the delivery of the Election
Notice (or upon the deemed election by Offerree to sell all its Membership
Interest(s) to Offeror) the Buyer shall deposit with a mutually agreeable escrow
agent (and if the parties fail to agree on such escrow agent, Calloway Title &
Escrow, L.L.C. in Atlanta, Georgia), as earnest money, an amount equal to Two
Hundred Fifty Thousand and No/100 Dollars ($250,000.00) as earnest money, which
shall be applicable to the purchase price for the Membership Interests payable
at closing.

 

(e)          The aggregate purchase price for the Seller’s Membership
Interest(s) pursuant to this Section 12.06 shall be that amount which would be
distributed to the Seller pursuant to Section 9.01 above (after giving effect to
all applicable provisions of this Agreement, but after liquidating all Reserves
then existing and without establishing any additional Reserves) if all of the
property then held by the Borrower were sold on the Buy-Sell Closing Date for a
gross sales price equal to the Stated Amount and all liabilities and obligations
of the Borrower were satisfied from the proceeds from such sales price and any
remaining proceeds were distributed to the Members in accordance with Section
9.01. No Member shall be entitled to any sales fee or commission if either
Member exercises the buy/sell procedure set forth in this Section 12.06.

 

(f)           The closing of a purchase of Membership Interest(s) pursuant to
this Section 12.06 shall be held on the Buy-Sell Closing Date, subject to the
terms and conditions specified herein.

 

(g)          As of the effective date of any transfer of a Membership
Interest(s) pursuant to this Section 12.06, the Buyer shall assume all
obligations of the Seller with respect to the Membership Interest so
transferred, including any liability of the Seller or any Affiliate thereof with
respect to any Company liabilities. Upon such transfer, the Seller’s rights and
obligations under this Agreement shall terminate with respect to such
transferred Membership Interest, except as to indemnity rights of such Member
under this Agreement attributable to acts or events occurring prior to the
effective date of such transfer.

 

12.07Escrow and Closing of Buy-Sell.

 

(a)          Closing Time and Location. Except as otherwise provided for in this
Agreement, the closing of any offer of a Membership Interest between the Members
pursuant to Section 12.06 shall take place at a mutually agreed upon location in
Atlanta, Georgia.

 

(b)          Required Documents. Prior to or at the closing, Seller shall supply
to Buyer all documents customarily required (or reasonably required by Buyer) to
make a good and sufficient conveyance of such Membership Interest to the Buyer,
which documents shall be in form and substance reasonably satisfactory to the
Buyer and Seller. All payments shall be by wire transfer of immediately
available funds.

 

(c)          Conditions Precedent to Closing. The obligation of Buyer to pay the
purchase price shall be conditioned upon the Membership Interest being
transferred free and clear of all liens, claims and encumbrances. This condition
is for the sole benefit of Buyer and may be waived by Buyer in whole or in part
in its sole discretion.

 

 56 

 

  

(d)          Closing Costs. Each party shall pay its own attorneys’ fees and
expenses incurred in connection with the closing, and costs of the escrow or
closing, including, without limitation all premiums for title insurance and any
escrow fees, recording charges, and transfer taxes arising from the closing of
the buy-sell transaction, shall be borne or allocated in the manner customary in
the area in which the Project is located and, to the extent no custom exists,
shall be shared equally by Seller and Buyer. Unless previously deducted in
determining the price for the Membership Interest, the Buyer shall deduct from
the price otherwise payable to the Seller an amount equal to all liens, claims
and encumbrances of a definite or ascertainable amount, if any, which encumber
the Seller’s Membership Interest being transferred which are not released or
repaid on or prior to the closing (if Buyer elects to waive the conditions set
forth in Section 12.07(c)).

 

(e)          Warranty of Title. The Seller shall represent, warrant and agree
that its Membership Interest being sold hereunder is free of all liens, claims
and encumbrances (except liens, claims or encumbrances that were deducted in
determining the applicable price of the Membership Interest) and that the Seller
shall defend, indemnify and hold harmless the Buyer from any such liens, claims
and encumbrances.

 

(f)          Closing of Buy-Sell Transaction. At the closing of a sale of a
Membership Interest by one Member to the other Member pursuant to Section 12.06
hereof, the following shall occur:

 

(i)           The Seller shall convey and assign to the Buyer or its designee
the entire Membership Interest of the Seller, free and clear of all liens,
claims and encumbrances (other than liens, claims and encumbrances that were
waived by Buyer and deducted in determining the applicable price of the
Membership Interest), and the Seller and the Buyer shall execute all documents
which may be reasonably required to give effect to the sale and purchase of such
Membership Interest.

 

(ii)          The Buyer shall pay or cause to be paid to the Seller the
applicable purchase price for the Membership Interest being purchased in cash or
by wire transfer at the closing (and the earnest money deposited pursuant to
Section 12.06(d) shall be applied towards the Purchase Price as a credit in
favor of Buyer).

 

(iii)          Notwithstanding any provision herein to the contrary, it shall be
a condition or requirement of any offer and the closing to obtain a release of
the Seller and the Seller’s Affiliates from any personal liability arising out
of any and all Loan Guaranties.

 

12.08          Default.

 

(a)          Events of Default. The failure of a Member to perform any of the
obligations set forth in Sections 12.06 or 12.07 with respect to an offer of its
Membership Interest or purchase of the other Member’s Membership Interest shall
constitute an event of default (“Event of Default”) on the part of the Member
with respect to whom such failure occurs.

 

(b)          Remedies. Upon the occurrence of an Event of Default, the
non-defaulting Member may exercise, in addition to all other rights and remedies
provided in this Agreement or available at law or in equity, any one or more of
the remedies provided for in Section 12.08 (c) below.

 

 57 

 

  

(c)          Remedies for Failure to Transfer Membership Interest.

 

(i)            Seller’s Failure. In the event that the Seller fails to make
conveyance of its Membership Interest pursuant to its obligations herein, then
the Buyer shall have the option: (A)          to demand and receive specific
performance of the Seller’s obligations to convey its Membership Interest as
provided for herein; (B) to recover damages on account of the Seller’s failure
to make conveyance (which rights shall be in addition to the right granted under
subparagraph (A) above, if the Buyer so elects); or (C) to terminate the
obligations of the parties to proceed with the sale of the Membership Interest,
whereupon the position of the parties shall revert to the status quo ante as if
no notice to purchase from either party to the other had been given under the
provisions of this Agreement.

 

(ii)           Buyer’s Failure. In the event that the Buyer defaults in the
closing of a purchase of a Membership Interest as herein provided, then the
Seller shall have the option to: (A) elect to purchase the Buyer’s Membership
Interest on the terms and conditions otherwise set forth herein, by notice to
the Buyer of the Seller’s intention so to do, given within fifteen (15) days
after such default in which event the Seller shall become the Buyer and the
Buyer shall become the Seller, and all the applicable terms, conditions and
provisions of this Agreement with respect to such sales shall govern, except
that the closing thereof shall take place thirty (30) days after such date of
notice from the Seller (now the Buyer) to the Buyer (now the Seller) and except
that the purchase price shall be ten percent (10%) less than the price which the
Seller (now the Buyer) would have had to pay had such Buyer (now the Seller)
originally elected to sell its Membership Interest; or (B) terminate the
Seller’s obligation to convey its Membership Interest to the Buyer by notice to
the Buyer, in which case the position of the parties shall revert to the status
quo ante as if no notice from either party to the other had been given under the
provisions of this Agreement and receive, as liquidated damages and not as a
penalty, the earnest money deposited pursuant to Section 12.06(d) above, the
parties agreeing that damages in such instance would be difficult to ascertain
and that the earnest money constitutes a reasonable liquidation of such damages.

 

12.09       Specific Performance. It is expressly agreed that the remedy at law
for breach of any of the obligations set forth in this Article 12 is inadequate
in view of (i) the complexities and uncertainties in measuring the actual
damages that would be sustained by reason of the failure of a party to comply
fully with each of said obligations, and (ii) the uniqueness of each Member’s
business and assets and the relationship of the Members. Accordingly, each of
the aforesaid obligations and restrictions shall be, and is hereby expressly
made, enforceable by specific performance.

 

 58 

 

  

ARTICLE 13.

ISSUANCE OF ADDITIONAL MEMBERSHIP INTERESTS

 

Except as otherwise provided for herein, any Person approved by all of the
Members may become a Member in the Company by the issuance by the Company of
Membership Interests for such consideration as all of the Members shall
determine. No new Members shall be entitled to any retroactive allocation of
losses, income or expense deductions incurred by the Company. The Managers may,
upon the approval of all the existing Members, at the time a Member is admitted,
close the Company books (as though the Company’s tax year had ended) or make pro
rata allocations of loss, income and expense deductions to a new Member for that
portion of the Company’s tax year in which a Member was admitted in accordance
with the provisions of Section 706(d) of the Code and the Treasury Regulations
promulgated thereunder.

 

ARTICLE 14.

DISSOLUTION AND TERMINATION

 

14.01Dissolution.

 

(a)          The Company shall be dissolved upon the occurrence of any of the
following events:

 

i.by the unanimous written agreement of all Members; or

 

ii.by a decree of judicial dissolution under the Act.

 

To the maximum extent permitted under the Act, the Company shall not dissolve
upon an event of dissociation with respect to the last remaining Member, but
instead the legal successor to such Member shall automatically become a Member
of the Company with all rights and obligations appurtenant thereto.

 

(b)          If a Member who is an individual dies or a court of competent
jurisdiction adjudges him to be incompetent to manage his person or his
property, the Member’s executor, administrator, guardian, conservator, or other
legal representative may exercise all of the Member’s rights for the purpose of
settling his estate or administering his property, but such person shall be a
holder of an Economic Interest and shall not have the rights of a Member.
Further, such Person shall be subject to the provisions of Article 12.

 

14.02Effect of Dissolution. Upon dissolution, the Company shall cease to carry
on its business, except as permitted by Section 18-803 of the Act.

 

14.03Winding Up, Liquidation and Distribution of Assets.

 

(a)          Upon dissolution, an accounting shall be made by the Company’s
independent accountants of the accounts of the Company and of the Company’s
assets, liabilities and operations, from the date of the last previous
accounting until the date of dissolution. The Managers or if none, the Person or
Persons selected by the Members (the “Liquidators”) shall immediately proceed to
wind up the affairs of the Company.

 

(b)          If the Company is dissolved and its affairs are to be wound up, the
Liquidators shall:

 

i.          Sell or otherwise liquidate all of the Company’s assets as promptly
as practicable;

 

 59 

 

  

ii.          Allocate any profit or loss resulting from such sales to the
Members and Economic Interest Owners in accordance with Article 10 hereof as if
the Company had distributed all distributable Capital Proceeds in accordance
with Article 9 hereof;

 

iii.          Discharge all liabilities of the Company, including liabilities to
Members and Economic Interest Owners who are creditors, to the extent otherwise
permitted by law, other than liabilities to Members and Economic Interest Owners
for distributions, and establish such Reserves as may be reasonably necessary to
provide for contingent liabilities of the Company; and

 

iv.          Distribute the remaining proceeds to the Members in accordance with
Section 9.01.

 

(c)          In the final Fiscal Year of the Company, before making the final
distributions provided for in Section 14.03(b)(iv), Profits and Losses shall be
credited or charged to Capital Accounts of the Members (which Capital Accounts
shall be first adjusted to take into account all distributions other than
liquidating distributions made during the Fiscal Year) in the manner provided in
Article 10. The allocations and distributions provided for in this Agreement are
intended to result in the Capital Account of each Member immediately prior to
the liquidation distributions of the Company’s assets pursuant to Section
14.03(b)(iv) being equal to the amount distributable to such Member pursuant to
Section 14.03(b)(iv). The Managers are authorized to make appropriate
adjustments in the allocation of Profits and Losses and, if necessary, items of
gross income and gross deductions of the Company, for the year of liquidation of
the Company (or, if earlier, the year in which all or substantially all of the
Company’s assets are sold, transferred or disposed of) as necessary to cause the
amount of each Member’s Capital Account immediately prior to the distribution of
the Company’s assets pursuant to Section 14.03(b)(iv) to equal the amount
distributable to such Member pursuant to Section 14.03(b)(iv). Notwithstanding
the foregoing, nothing in this Section 14.03(c) shall affect the amounts
distributable to the Members under Section 14.03(b)(iv).

 

(d)          Notwithstanding anything to the contrary in this Operating
Agreement, upon a liquidation within the meaning of Section 1.704-1(b)(2)(ii)(g)
of the Treasury Regulations, if any Member has a deficit Capital Account (after
giving effect to all contributions, distributions, allocations and other Capital
Account adjustments for all taxable years, including the year during which such
liquidation occurs), such Member shall have no obligation to make any Capital
Contribution, and the negative balance of such Member’s Capital Account shall
not be considered a debt owed by such Member to the Company or to any other
Person for any purpose whatsoever.

 

(e)          Upon completion of the winding up, liquidation and distribution of
the assets, the Company shall be deemed terminated.

 

 60 

 

  

(f)          The Liquidators shall comply with any applicable requirements of
applicable law pertaining to the winding up of the affairs of the Company and
the final distribution of its assets.

 

14.04Certificate of Cancellation. When all debts, liabilities and obligations
have been paid and discharged or adequate provisions have been made therefor and
all of the remaining property and assets have been distributed to the Members, a
Certificate of Cancellation may be executed and filed with the Secretary of
State of Delaware in accordance with Section 18-203 of the Act.

 

14.05Return of Contribution Nonrecourse to Other Members. Except as provided by
law or as expressly provided in this Operating Agreement, upon dissolution, each
Member shall look solely to the assets of the Company for the return of its
Capital Contribution. If the Company property remaining after the payment or
discharge of the debts and liabilities of the Company is insufficient to return
the cash contribution of one or more Members, such Member or Members shall have
no recourse against any other Member.

 

ARTICLE 15.

INDEMNIFICATION

 

15.01Indemnification by Company. The Managers, the Members and their respective
members, managers, agents, employees and representatives (each, an “Indemnitee”)
shall be indemnified by the Company to the fullest extent permitted by law,
against any losses, judgments, liabilities, expenses and amounts paid in
settlement of any claims sustained by it or any of them in connection with the
Company (each, a “Claim”), provided that (i) such course of conduct was, in good
faith, intended to be in, and not opposed to, the best interests of the Company
and such liability or loss was not the result of willful misconduct, or a
material breach of this Agreement or gross negligence on the part of such
Indemnitee, and (ii) any such indemnification will only be recoverable from the
assets of the Company and the Members shall not have any liability on account
thereof except any obligations to return distributions received from the Company
that are required to be returned to the Company in respect of such
indemnification obligations under applicable law. No Member shall be authorized
to make a call for Additional Capital Contributions to satisfy the Company’s
indemnification obligations under this Section 15.01.

 

15.02Indemnification by Members for Misconduct.

 

(a)          The TriBridge Member hereby indemnifies, defends and holds harmless
the Company, the BR Member, each Bluerock Transferee and each of their
subsidiaries and their officers, directors, members, managers, partners,
shareholders, employees, agents and appointees from and against all losses,
costs, expenses, damages, claims and liabilities (including reasonable
attorneys’ fees) incurred to the extent arising out of any fraud, gross
negligence or willful misconduct on the part of, or by, the TriBridge Member or
its Affiliates.

 

 61 

 

  

(b)          The BR Member hereby indemnifies, defends and holds harmless the
Company, the TriBridge Member, each TriBridge Transferee and each of their
subsidiaries and their officers, directors, members, managers, partners,
shareholders, employees, agents and appointees from and against all losses,
costs, expenses, damages, claims and liabilities (including reasonable
attorneys’ fees) incurred to the extent arising out of any fraud, gross
negligence or willful misconduct on the part of, or by, BR Member or its
Affiliates.

 

ARTICLE 16.

MISCELLANEOUS PROVISIONS

 

16.01Application of Delaware Law. This Operating Agreement, and the application
and interpretation thereof, shall be governed exclusively by its terms and by
the laws of the State of Delaware, and specifically the Act.

 

16.02No Action for Partition. No Member or Economic Interest Owner has any right
to maintain any action for partition with respect to the property of the
Company.

 

16.03Construction. Whenever the singular number is used in this Operating
Agreement and when required by the context, the same shall include the plural
and vice versa, and the masculine gender shall include the feminine and neuter
genders and vice versa.

 

16.04Headings. The headings in this Operating Agreement are inserted for
convenience only and are in no way intended to describe, interpret, define, or
limit the scope, extent or intent of this Operating Agreement or any provision
hereof.

 

16.05Waivers. The failure of any party to seek redress for violation of or to
insist upon the strict performance of any covenant or condition of this
Operating Agreement shall not prevent a subsequent act, which would have
originally constituted a violation, from having the effect of an original
violation.

 

16.06Rights and Remedies Cumulative. The rights and remedies provided by this
Operating Agreement are cumulative and the use of any one right or remedy by any
party shall not preclude or waive the right not to use any or all other
remedies. Such rights and remedies are given in addition to any other rights the
parties may have by law, statute, ordinance or otherwise.

 

16.07Severability. If any provision of this Operating Agreement or the
application thereof to any person or circumstance shall be invalid, illegal or
unenforceable to any extent, the remainder of this Operating Agreement and the
application thereof shall not be affected and shall be enforceable to the
fullest extent permitted by law.

 

16.08Heirs, Successors and Assigns. Each and all of the covenants, terms,
provisions and agreements herein contained shall be binding upon and inure to
the benefit of the parties hereto and, to the extent permitted by this Operating
Agreement, their respective heirs, legal representatives, successors and
assigns.

 

16.09Creditors. None of the provisions of this Operating Agreement shall be for
the benefit of or enforceable by any creditors of the Company or by any Person
not a party hereto.

 

 62 

 

  

16.10       Counterparts. This Operating Agreement may be executed in
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.

 

16.11       Federal Income Tax Elections. All elections required or permitted to
be made by the Company under the Code shall be made by the Members.

 

16.12       Certification of Non-Foreign Status. In order to comply with Section
1445 of the Code and the applicable Treasury Regulations thereunder, in the
event of the disposition by the Company of a United States real property
interest as defined in the Code and Treasury Regulations, each Member shall
provide to the Company, an affidavit stating, under penalties of perjury, (i)
the Member’s address, (ii) United States taxpayer identification number, and
(iii) that the Member is not a foreign person as that term is defined in the
Code and Treasury Regulations. Failure by any Member to provide such affidavit
by the date of such disposition shall authorize the Managers to withhold ten
percent (10%) of each such Member’s distributive share of the amount realized by
the Company on the disposition.

 

16.13       Notices. Any and all notices, offers, demands or elections required
or permitted to be made under this Agreement (“Notices”) shall be in writing and
shall be delivered either by personally delivering it by hand or Federal Express
or similar commercial courier service to the person to whom Notice is directed,
or by electronic mail, or by depositing it with the United States Postal
Service, certified mail, return receipt requested, with adequate postage
prepaid, addressed to the appropriate party (and marked to a particular
individual’s attention). Notice shall be deemed given and effective (i) when
hand-delivered if by personal delivery or Federal Express or similar commercial
courier service, (ii) as of the date and time it is transmitted by electronic
mail if there is a written or electronic record of the date, time and email
address to which the Notice was sent, or (iii) on the third (3rd) business day
(which term means a day when the United States Postal Service, or its legal
successor (“Postal Service”) is making regular deliveries of mail on all of its
regularly appointed week-day rounds in Dover, Delaware) following the day (as
evidenced by proof of mailing) upon which such Notice is deposited, postage
pre-paid, certified mail, return receipt requested, with the Postal Service.
Rejection or other refusal by the addressee to accept the Notice shall be deemed
to be receipt of the Notice. In addition, the inability to deliver the Notice
because of a change of address of the party of which no Notice was given to the
other party as provided on Exhibit A hereof shall be deemed to be the receipt of
the Notice sent. The addresses to which Notice is to be sent shall be those set
forth below on Exhibit A or such other address as shall be designated in writing
to Managers. Managers shall keep a list of all designated addresses and such
list shall be available to any Member upon request thereof. Such addresses may
be changed by designating the change of address to the Managers in writing.

 

16.14       Amendments. Any amendment to this Agreement shall be made in writing
and signed by Members holding all of the Capital Percentages; provided, however,
the Managers shall have the right upon any transfer of Membership Interests or
admission of any new Member in accordance with the express terms herewith to
unilaterally amend this Agreement without a writing signed by all Members to
substitute Exhibit “A” attached hereto with an updated Exhibit “A” reflecting
all of the current Members and their respective Capital Percentages.

 

 63 

 

  

16.15       Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
the Agreement shall be construed in all respects as if such invalid or
unenforceable provision were omitted. If any particular provision herein is
construed to be in conflict with the provisions of the Act, the Act shall
control and such invalid or unenforceable provisions shall not affect or
invalidate the other provisions hereof, and this Agreement shall be construed in
all respects as if such conflicting provision were omitted.

 

16.16       Captions. Titles and captions are inserted for convenience only and
in no way define, limit, extend or describe the scope or intent of this
Agreement or any of its provisions and in no way are to be construed to affect
the meaning or construction of this Agreement or any of its provisions.

 

16.17       Banking. All funds of the Company shall be deposited in its name in
an account or accounts as shall be designated from time to time by the Managers.
All funds of the Company shall be used solely for the business of the Company.
All withdrawals from the Company bank accounts shall be made only upon check
signed by the Managers or by such other persons as the Managers may designate
from time to time.

 

16.18       Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware. The parties
hereto agree that any suit brought to enforce this Agreement shall be venued
only in any court of competent jurisdiction in the State of New York, Borough of
Manhattan, and, by execution and delivery of this Agreement, each of the parties
to this Agreement hereby irrevocably accepts and waives all objection to, the
exclusive jurisdiction of the aforesaid courts in connection with any suit
brought to enforce this Agreement, and irrevocably agrees to be bound by any
judgment rendered thereby. Each of the parties hereto hereby agrees that service
of process in any such proceeding may be made by giving notice to such party in
the manner and at the place set forth in 16.13 herein. The parties irrevocably
and voluntarily waive any right they may have to a trial by jury in respect of
any claim arising under this Agreement.

 

16.19       Further Assurances. The Members each agree to cooperate, and to
execute and deliver in a timely fashion any and all additional documents or
instruments necessary to effectuate the purposes of the Company and this
Agreement or necessary to comply with any laws, rules or regulations.

 

16.20       Time. TIME IS OF THE ESSENCE OF THIS AGREEMENT, AND TO ANY PAYMENTS,
ALLOCATIONS AND DISTRIBUTIONS SPECIFIED UNDER THIS AGREEMENT.

 

 64 

 

  

16.21       Investment Representations and Indemnity Agreement. In addition to
the restrictions on transfer set forth above, each Member understands that
Members must bear the economic risk of this investment for an indefinite period
of time because the Membership Interests are not registered under the Securities
Act of 1933, as amended (the “1933 Act”) or the securities laws of any state or
other jurisdiction. Each Member has been advised that there is no public market
for the Membership Interests and that the Membership Interests are not being
registered under the 1933 Act upon the basis that the transactions involving its
sale are exempt from such registration requirements and that reliance by the
Company on such exemption is predicated in part on the Member’s representations
set forth in this Agreement. Each Member acknowledges that no representations of
any kind concerning the Project or the future intent or ability to offer or sell
the Membership Interest in a public offering or otherwise have been made to the
Member by the Company or any other Person or entity. Each Member understands
that the Company makes no covenant, representation or warranty with respect to
the registration of securities under the Securities Exchange Act of 1933, as
amended, or its dissemination to the public of any current financial or other
information concerning the Company. Accordingly, each Member acknowledges that
there is no assurance that there will ever by any public market for the
Membership Interests, and that the Member may not be able to publicly offer or
sell any thereof. Furthermore, each Member (and his/her/its assignees and
transferees) agrees to indemnify the other Members, the Managers, the Company
and any director, officer, employee, affiliate or legal counsel of such parties,
from any and all losses, damage, liability, claims and expenses incurred,
suffered or sustained by any of them in any manner because of the falsity of any
representation contained in this Section including, without limitation,
liability for violation of the Securities Laws of the United States or of any
state which violation would not have occurred had such representation been true.

 

16.22       No Partnership Interest for Non-Tax Purposes. The Members have
formed the Company under the Act and expressly disavow any intention to form a
partnership under Delaware’s Uniform Partnership Act, Delaware’s Uniform Limited
Partnership Act, or the Partnership Act or laws of any other state. The Members
do not intend to be partners one to another or partners as to any third party.
To the extent any Member, by word or action, represents to another person that
any other Member is a partner or that the Company is a partnership, the Member
making such wrongful representations shall be liable to any other Member who
incurs personal liability by reason of such wrongful representation.

 

16.23       Entire Agreement. This Agreement, along with the Cost-Sharing
Agreement, contains the entire understanding among the parties hereto with
respect to the subject matter hereof. This Agreement supersedes all prior and
contemporaneous agreements and understandings, inducements or conditions,
express or implied, oral or written, except for the Cost-Sharing Agreement,
which shall survive in accordance with its terms.

 

[signatures on following pages]

 

 65 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  BR MEMBER:       BR LAKE BOONE JV MEMBER, LLC,   a Delaware limited liability
company       By: Bluerock Special Opportunity + Income Fund II, LLC, a Delaware
limited liability company, its Manager           By: BR SOIF II Manager, LLC, a
Delaware limited liability company, its Manager               By: /s/ Jordan
Ruddy       Name: Jordan Ruddy       Title: Authorized Signatory

 

 66 

 

  

  TRIBRIDGE MEMBER:       TRIBRIDGE CO-INVEST 29, LLC,   a Georgia limited
liability company       By: TriBridge Investments II, LLC,     a Georgia limited
liability company,     its Managing Member         By: TBR 2015, LLC,       a
Georgia limited liability company, its Managing Member               By: /s/
Robert H. West       Title: Manager

 

 67 

 

  

BR REIT Indemnitor Joinder

 

The undersigned, Bluerock Residential Holdings, L.P., a Delaware limited
partnership, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, hereby duly executes with proper authority and
joins in the execution of this Agreement, and agrees to be bound by the
obligations of the undersigned set forth in Section 5.09 and Section 5.15 of
this Agreement.

 

 

The undersigned is an Affiliate of the BR Member, will derive substantial
benefits from the transactions described in the Agreement and acknowledges that
the execution of this Joinder is a material inducement and condition to the
TriBridge Member's execution of the Agreement. The undersigned represents and
warrants that it has the legal right, power, authority and capacity to execute
this Joinder, that such execution does not violate the organizational documents
of, or any other agreement or instrument by which the undersigned is bound, and
that this Joinder is binding and enforceable against the undersigned.

 

BLUEROCK RESIDENTIAL HOLDINGS, L.P.,

a Delaware limited partnership

 

By: Bluerock Residential Growth REIT, Inc.,     a Maryland corporation, its
general partner           By: /s/ Michael Konig     Name: Michael Konig    
Title: Authorized Signatory  

 

 68 

 

  

TRIBRIDGE RESIDENTIAL Indemnitor Joinder

 

The undersigned, TriBridge Residential, LLC, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
hereby duly executes with proper authority and joins in the execution of this
Agreement, and agrees to be bound by the obligations of the undersigned set
forth in Section 5.09 of this Agreement.

 

The undersigned is an Affiliate of the TriBridge Member, will derive substantial
benefits from the transactions described in the Agreement and acknowledges that
the execution of this Joinder is a material inducement and condition to the BR
Member's execution of the Agreement. The undersigned represents and warrants
that it has the legal right, power, authority and capacity to execute this
Joinder, that such execution does not violate the organizational documents of,
or any other agreement or instrument by which the undersigned is bound, and that
this Joinder is binding and enforceable against the undersigned.

 

TRIBRIDGE RESIDENTIAL, LLC, a Georgia limited liability company     By: /s/
Robert H. West   Name: Robert H. West   Title:  Vice President  

 

 69 

 

  

List of Exhibits:

 

Exhibit A Information Regarding Members Exhibit B Property Exhibit C Estimated
Budget Exhibit D Property Indebtedness

 

 70 

 

  

Exhibit A

 

INFORMATION REGARDING MEMBERS

 

 

Member Name
and Address  Initial
Capital Contribution   Capital
Percentage           

BR LAKE BOONE JV MEMBER, LLC

c/o Bluerock Real Estate, LLC

712 Fifth Avenue, 9th Floor

New York, NY 10019

  $10,800.00*   90.0%             TriBridge Co-Invest 29, LLC
1575 Northside Drive
Building 100, Suite 200
Atlanta, GA 30318  $1,200,000*   10.0%             Total  $12,000,000*   100%

 

*To be updated after closing the acquisition of the Property under the
Contribution Agreement and finalization of the Total Project Budget and the
amount of the Construction Loan.

 

MANAGEMENT COMMITTEE:

 

TriBridge Member

1.  Steve Broome

2.  Bobby West

 

BR Member

 

1.  James Babb

2.  Michael Konig

 

 71 

 

  

Exhibit B

 

LEGAL DESCRIPTION OF PROPERTY

 

LOT 5

 

Beginning at the intersection of the common property line of Lot 2 and Lot 5 and
the proposed western right of way of Landmark drive for the Point of Beginning;
thence with said common property line North 90°00'00" West a distance of 206.82
feet to a point; thence South 42°51'56" West a distance of 53.07 feet to a
point; thence South 42°51'56" West a distance of 11.70 feet to a point; thence
South 90°00'00" West a distance of 167.04 feet to a point; thence North
90°00'00" West a distance of 148.75 feet to a point on the common property line
of Rex Hospital, Inc.; thence with said common property line North 02°02'27"
West a distance of 123.67 feet to a point; thence North 01°27'47" East a
distance of 67.99 feet to a point; thence North 01°46'30" East a distance of
229.73 feet to a point; thence leaving said common line North 89°41'51" East a
distance of 191.82 feet to a point; thence North 60°48'38" East a distance of
5.84 feet to a point; thence North 73°01'16" East a distance of 6.77 feet to a
point; thence North 89°12'09" East a distance of 3.91 feet to a point; thence
North 88°22'36" East a distance of 2.52 feet to a point; thence North 72°01'11"
East a distance of 7.90 feet to a point; thence North 71°41'16" East a distance
of 2.53 feet to a point; thence North 61°01'39" East a distance of 26.49 feet to
a point; thence North 37°58'10" East a distance of 13.14 feet to a point; thence
North 44°40'07" East a distance of 1.30 feet to a point; thence North 66°56'39"
East a distance of 8.53 feet to a point; thence North 88°37'38" East a distance
of 19.21 feet to a point; thence North 59°35'06" East a distance of 43.12 feet
to a point; thence North 88°42'05" East a distance of 29.61 feet to a point;
thence North 69°11'56" East a distance of 11.97 feet to a point; thence North
58°48'14" East a distance of 6.44 feet to a point; thence North 54°24'57" East a
distance of 8.12 feet to a point; thence North 60°36'33" East a distance of
32.51 feet to a point; thence North 38°25'21" East a distance of 4.45 feet to a
point; thence North 24°19'31" East a distance of 7.67 feet to a point; thence
South 83°46'51" East a distance of 9.55 feet to a point; thence North 83°26'13"
East a distance of 21.80 feet to a point; thence North 82°45'29" East a distance
of 16.12 feet to a point; thence North 74°15'03" East a distance of 2.78 feet to
a point; thence North 51°04'07" East a distance of 15.01 feet to a point; thence
North 89°50'43" East a distance of 12.92 feet to a point; thence South 54°59'54"
East a distance of 17.05 feet to a point; thence South 18°25'25" East a distance
of 5.90 feet to a point; thence South 05°29'37" West a distance of 8.08 feet to
a point; thence South 43°32'19" East a distance of 7.58 feet to a point; thence
North 77°37'40" East a distance of 3.09 feet to a point; thence North 70°21'51"
East a distance of 11.09 feet to a point; thence North 81°04'41" East a distance
of 12.50 feet to a point; thence North 76°21'01" East a distance of 18.23 feet
to a point; thence North 79°21'31" East a distance of 39.37 feet to a point;
thence South 02°48'05" West a distance of 58.07 feet to a point; thence South
87°13'57" East a distance of 5.00 feet to a point on the proposed western right
of way of Landmark Drive; thence with said proposed right of way South 02°46'03"
West a distance of 416.99 feet to the Point of Beginning, containing 258,505
square feet or 5.93 acres.

 

  

 

  

LOT 6

 

Beginning at the intersection of the common property line of Lot 1 and Lot 6 and
the proposed eastern right of way of Landmark Drive for the Point of Beginning;
thence with said proposed right of way North 02°46'03" East a distance of 344.92
feet to a point; thence leaving said proposed right South 87°13'57" East a
distance of 5.00 feet to a point; thence North 02°46'03" East a distance of
70.52 feet to a point; thence South 87°00'00" East a distance of 139.41 feet to
a point on the common property line of Meredith Partners LLC.; thence with said
common property line South 02°47'30" West a distance of 415.46 feet to a point
on the common property line of Lot 1; thence with said common property line
North 87°00'00" West a distance of 144.24 feet to the Point of Beginning,
containing 59,607 square feet or 1.37 acres.

 

  

 

  

Exhibit C

 

ESTIMATED BUDGET

 

Land Closing Costs      Purchase Price  $5,469,200  Subtotal  $5,469,200        
Soft Costs      Land Closing Costs   103,341  Project Feasibility Costs 
 120,700  Design Costs   1,076,750  Legal Costs   400,000  Real Estate Taxes 
 236,413  Insurance Costs   199,627  Financing Costs   317,353  Government
Costs   1,135,000  Misc. Direct Costs   245,000  FF&E Costs   536,600  Interest
Reserve   688,154  Operating Deficit Reserve   578,894  Development Fee 
 997,400  Development Contingency   1,196,229  Marketing Costs   150,000 
Subtotal  $7,981,460         Hard Costs      GMAX   25,700,000  Utility
Relocation   145,961  Hard Cost Contingency   771,000  Subtotal  $26,616,961    
    Total Uses  $40,067,621 

 

Hard Cost Overrun Exceptions – GMP Schedule of Values

 

Lumber  $1,759,881  Steel  $395,441  Concrete  $147,670  Drywall  $432,331 
Copper   Cannot be quantified at this time 

 

  

 

  

Exhibit D

 

PROPERTY INDEBTEDNESS

 

Indebtedness in the amount of $4,269,200.00, which amount is secured by that
certain Deed of Trust, Assignment and Security Agreement, dated December 20,
2012, by and among TBR Lake Boone Owner, LLC, a Georgia limited liability
company, as Trustee under the TBR Lake Boone Trust Agreement, dated December 20,
2012, Chicago Title Insurance Company, as Trustee, and Atlantic Capital Bank, as
beneficiary (the "Deed of Trust").

 

 

 

  

Schedule 5.15

 

Form of Property Management Agreement

 

[see attached]

 

 

 

  

Schedule 6.05(f)

 

Recourse Construction loan adjustments

 

As of the date of this Agreement, the Members have not yet selected a
Construction Loan. The Members have agreed to source a Construction Loan in the
manner set forth in Section 6.05 of this Agreement. Because the terms of the
Construction Loan regarding repayment recourse are unknown as of the date of
this Agreement, the Members have agreed to the following adjustments to (x) both
distributions of Net Cash Flow and Capital Proceeds and (y) the Conversion
Split, in order to reflect certain assumptions of repayment recourse by the BR
Member, or its Affiliate, in the event the Construction Loan is a Recourse
Construction Loan. Section 6.05(f) and this Schedule 6.05(f) are inapplicable
with respect to the completion guaranty that is expected to be required for any
such Construction Loan, which shall be solely the responsibility of the
TriBridge Member or its Affiliate(s) to deliver.

 

To the extent the Construction Loan has a repayment Recourse Guaranty, then in
such instance:

 

1. The TriBridge Member, or its Affiliate (each a "TBR Guarantor"), shall
provide recourse support for the repayment Recourse Guaranty with regard to and
be solely obligated for the first $3,000,000.00 of indebtedness of the
Construction Loan guarantied under such repayment Recourse Guaranty ("Amount to
be Guarantied"); and

 

2. if such Repayment Recourse Guaranty requires an Amount to be Guarantied in
excess of $3,000,000.00, then the BR Member, or its Affiliate ("BR Guarantor"),
shall provide recourse support for the repayment Recourse Guaranty with regard
to the next $3,000,000.00 of Amount to be Guarantied; and

 

3. if such repayment Recourse Guaranty requires an Amount to be Guarantied in
excess of $6,000,000.00 (any Construction Loan with a repayment Recourse
Guaranty requiring an Amount to be Guarantied in excess of $6,000,000.00, a
"Recourse Construction Loan"), then the BR Guarantor shall provide recourse
support for the repayment Recourse Guaranty with regard to any Amount to be
Guarantied in excess of $6,000,000.00 (an "Excess Recourse Guaranty").

 

4. Notwithstanding anything contained in this Agreement to the contrary, in the
event the Construction Loan is a Recourse Construction Loan, the TriBridge
Member at the time of execution of the Recourse Construction Loan shall have the
right to cause the TBR Guarantor to provide recourse support (i.e. in lieu of
the BR Guarantor) for the Excess Recourse Guaranty (i.e. for avoidance of doubt,
that portion of any repayment Recourse Guaranty applicable to the Amount to be
Guarantied in excess of $6,000,000.00), in which event: (i) the Adjustments (as
hereinafter defined) shall not become effective, and Section 5 of this Schedule
6.05(f) shall be void ab initio, and (ii) the TriBridge Member shall have the
same right to unilaterally cause a Refinancing of the Construction Loan as the
BR Member enjoys pursuant to Section 6.05(d) of this Agreement (for the
avoidance of doubt, each of the BR Member and the TriBridge Member shall have
the unilateral right to cause a Refinancing under such (limited) circumstances
and the BR Member shall, reciprocally, have all the same rights as the TriBridge
Member had when the BR Member had the right under Section 6.05(d) to
unilaterally cause Borrower to refinance the Construction Loan).

 

 

 

  

5. In the event the BR Guarantor has provided an Excess Recourse Guaranty, then
the following adjustments (collectively, the "Adjustments") shall immediately
become effective:

 

I. Section 9.01 and Section 9.02 of the Agreement shall be amended by deleting
Section 9.01 and Section 9.02 in their entirety, and in lieu thereof,
substituting the following in replacement thereof:

 

9.01 Distributions Generally. Distributions of Net Cash Flow and Capital
Proceeds (other than from a Refinancing effectuated in connection with a
Conversion which shall be addressed in accordance with Section 9.02 below) shall
be distributed and applied by the Managers in the following order and priority:

 

(g)          First, pari passu to each Member based on its Priority Contribution
Priority Return until paid in full, and then pari passu to each Member based on
its Shortfall Funding Priority Return until paid in full;

 

(h)          Next, pari passu to each Member based on its Additional Capital
Contribution Priority Return until paid in full;

 

(i)           Next, to the Members, pari passu, in accordance with their Capital
Percentages, until such time as the Members have received an Internal Rate of
Return of nine and one-half percent (9.5%) on all Initial Capital Contributions;

 

(j)           Next, on a pari passu basis, to each Member who funded a Mandatory
Cost Overrun Funding Obligations the amount of such Mandatory Cost Overrun
Funding Obligation, without any return thereof;

 

(k)          Next, eighty percent (80.0%) to the BR Member and twenty percent
(20.0%) to the TriBridge Member, until such time as the BR Member has received
an Internal Rate of Return on all Initial Capital Contributions of fifteen
percent (15%); and

 

(l)           Next, seventy percent (70.0%) to the BR Member and thirty percent
(30.0%) to the TriBridge Member, until such time as the BR Member has received
an Internal Rate of Return on all Initial Capital Contributions of twenty
percent (20%); and

 

 

 

  

(m)         Thereafter, fifty percent (50.0%) to BR Member and fifty percent
(50.0%) to TriBridge Member.

 

9.02          Distributions of Capital Proceeds from a Refinancing in Connection
with Conversion. Distributions of Capital Proceeds from a Refinancing
effectuated in connection with a Conversion shall be distributed and applied by
the Managers in the following order and priority:

 

(a)          First, pari passu to each Co-Tenant based on its Priority
Contribution Priority Return until paid in full, and then pari passu to each
Co-Tenant based on its Shortfall Funding Priority Return until paid in full;

 

(b)          Next, pari passu to each Co-Tenant based on its Additional Capital
Contribution Priority Return until paid in full;

 

(c)         Next, eighty-five percent (85%) to the BR Co-Tenant and fifteen
percent (15%) to the TriBridge Co-Tenant until a nine and one-half percent
(9.5%) annualized return on the BR Co-Tenant’s Initial Capital Contribution has
been paid in full;

 

(d)         Next, on a pari passu basis, to each Member who funded a Mandatory
Cost Overrun Funding Obligations the amount of such Mandatory Cost Overrun
Funding Obligation, without any return thereof;

 

(e)          Next, the remainder eighty-five percent (85%) to BR Co-Tenant and
fifteen percent (15%) to the TriBridge Co-Tenant.

 

II. Section 6.05(d)(iii)(C)(2) shall be amended by deleting the phrase "75/25",
and in lieu thereof, replacing it with the phrase "85/15".

 

III. Section 6.07 shall be amended by:

 

(a)           deleting all instances of the phrase "twenty-five percent (25%)",
and in lieu thereof, substituting the phrase "fifteen percent (15%)"; and

 

(b)           deleting all instances of the phrase "seventy-five percent (75%)",
and in lieu thereof, substituting the phrase "eighty-five percent (85%)".

 

 

 

